Exhibit 10.1

STOCK PURCHASE AGREEMENT

AMONG

JEVIC HOLDING CORP.

SAIA MOTOR FREIGHT LINE, INC.

AND

SCS TRANSPORTATION, INC.

June 30, 2006

     
ARTICLE 1 Definitions
 

 
    ARTICLE 2 Purchase and Sale of Target Shares

 
   
2.1
2.2
2.3
2.4
2.5
  Basic Transaction
Deliveries
Purchase Price
The Closing
Allocation of Purchase Price

      ARTICLE 3 Representations and Warranties Concerning the Transaction

 
   
3.1
3.2
  Representations and Warranties of the Seller
Representations and Warranties of the Buyer

      ARTICLE 4 Representations and Warranties Concerning the Target and Its
Subsidiaries

 
   
4.1
4.2
4.3
4.4
4.5
4.6
4.7
4.8
4.9
4.10
4.11
4.12
4.13
4.14
4.15
4.16
  Organization, Qualification, and Corporate Power
Capitalization
Noncontravention
Brokers’ Fees
Title to Assets; Asset Sufficiency
Subsidiaries
Financial Statements
Events Subsequent to Most Recent Fiscal Year End
Legal Compliance
Tax Matters
Real Property.
Intellectual Property
Contracts
Powers of Attorney
Litigation
Employee Benefits



  4.17   Environmental, Health, and Safety Matters. Except as set forth on
Section 4.17 of the Disclosure Schedule:  

     
4.18
4.19
4.20
4.21
4.22
4.23
4.24
4.25
4.26
4.27
4.28
  Certain Business Relationships with the Target and Its Subsidiaries
Permits
Bank Accounts
Books and Records
Employees.
Names and Locations
Intentionally Omitted
Customers and Suppliers
Insurance
Closing Date
Disclaimer of other Representations and Warranties

      ARTICLE 5 Pre-Closing Covenants

 
   
5.1
5.2
5.3
5.4
5.5
5.6
5.7
5.8
5.9
5.10
5.11
  General
Notices and Consents
Employees; Employee Non-Compete Agreements
Intentionally Omitted
Intentionally Omitted
Intentionally Omitted
Intentionally Omitted
Intentionally Omitted
Termination of Affiliate Agreements
Termination of Guaranties
Termination of Administrative Manager’s Employment Contracts; Conversion

      ARTICLE 6 Post-Closing Covenants

 
   
6.1
6.2
6.3
6.4
6.5
6.6
6.7
6.8
6.9
6.10
6.11
6.12
6.13
6.14
6.15
6.16
6.17
6.18
  General; Access to Insurance
Litigation Support
Employee Benefit Matters; Compensation
Plant Closings
Investigation
Maintenance of Records
Use of Names
Non-Solicitation.
Confidentiality
Indemnification of Officers and Directors
Certain Matters
Assignment of Certain Agreements
Separation and Distribution Agreement
Insurance
Surety Bonds
Claims Administration
Insurance Premiums and Claims
Specified Premises

      ARTICLE 7 Conditions to Obligation to Close

 
   
7.1
7.2
  Conditions to Obligation of the Buyer
Conditions to Obligation of the Seller, the Parent and the Target

      ARTICLE 8 Remedies for Breaches of This Agreement

 
   
8.1
8.2
8.3
8.4
8.5
8.6
8.7
8.8
8.9
ARTICLE 9 Termination
9.1
9.2
  Survival of Representations and Warranties
Indemnification Provisions for Benefit of the Buyer
Indemnification Provisions for Benefit of the Seller
Matters Involving Third Parties
Insurance Proceeds
Exclusive Remedy
Environmental Matters
Manner of Payment
Obligations of Parent and the Seller

Termination of Agreement
Effect of Termination

     
ARTICLE 10 Tax Matters
10.1
10.2
10.3
10.4
10.5
10.6
10.7
10.8
 
Tax Sharing Agreements
Returns for Periods Through the Closing Date
Intentionally Omitted
Intentionally Omitted
Post-Closing Elections
Indemnification for Post-Closing Transactions
Section 338(h)(10) Election
Cooperation on Tax Matters

      ARTICLE 11 Miscellaneous

 
   
11.1
11.2
11.3
11.4
11.5
11.6
11.7
11.8
11.9
11.10
11.11
11.12
11.13
11.14
11.15
  Press Releases and Public Announcements
Third-Party Beneficiaries
Entire Agreement
Succession and Assignment
Counterparts
Specific Performance
Notices
Governing Law
Jurisdiction and Consent to Service of Process
WAIVER OF JURY TRIAL
Amendments and Waivers
Severability
Expenses
Exhibits/Schedules
Construction

EXHIBITS

     
Exhibit A
Exhibit B
Exhibit C
  -Transition Services Agreement
-Purchase Price Calculation Schedule
-Form of Legal Opinion
 
   
SCHEDULES
 

 
   
Schedule 4.1(a)
Schedule 4.1(b)
Schedule 4.5
Schedule 4.6
Schedule 4.7(a)
Schedule 4.7(b)
Schedule 4.8
Schedule 4.9
Schedule 4.10(b)
Schedule 4.11(a)
Schedule 4.11(b)
Schedule 4.12
Schedule 4.13
Schedule 4.15(a)
Schedule 4.15(b)
Schedule 4.16(a)
Schedule 4.16(a)(i)
Schedule 4.16(a)(v)
Schedule 4.17
Schedule 4.19
Schedule 4.20
Schedule 4.22
Schedule 4.22(b)
Schedule 4.23
Schedule 4.24
Schedule 4.25
Schedule 4.26
Schedule 5.5
  Foreign Qualifications
Directors and Officers
Title to Assets; Asset Sufficiency
Subsidiaries
Financial Statements
Undisclosed Liabilities
Events Subsequent to Most Recent Fiscal Year End
Legal Compliance
Tax Matters
Owned Real Property
Leased Real Property
Intellectual Property
Contracts
Litigation
Previous Claims
Employee Benefit Plans
Non-Compliant Plans
Change of Control Employee Benefit Plans
Environmental, Health, and Safety Matters
Permits
Bank Accounts
Employee Salaries
Employees
Names and Locations
Service Warranties
Customers and Suppliers
Insurance
Operation of Business

Schedule 6.3(b) Existing Policies Regarding Reinstatement of Employment and
Vesting of

     
Schedule 6.3(b)(i)
Schedule 7.1(g)
Schedule 7.1(k)
Schedule 7.1(m)
  Benefits
Absent or Inactive Employees
Title Certificates
Third Party Approvals
Required Consents Schedule

1

STOCK PURCHASE AGREEMENT

THIS AGREEMENT (the “Agreement”) is entered into on June 30, 2006, by and among
Jevic Holding Corp., a Delaware corporation (the “Buyer”), SCS Transportation,
Inc., a Delaware corporation (“Parent”), Saia Motor Freight Line, Inc., a
Louisiana corporation (the “Seller”). The Buyer, the Parent and the Seller are
referred to collectively herein as the “Parties.”

The Seller owns all of the outstanding capital stock of Jevic Transportation,
Inc. (the “Target”).

This Agreement contemplates a transaction in which the Buyer will purchase from
the Seller, and the Seller will sell to the Buyer, all of the outstanding
capital stock of the Target in return for cash.

NOW, THEREFORE, in consideration of the mutual promises herein made, and in
consideration of the representations, warranties, and covenants herein
contained, the Parties agree as follows:

ARTICLE 1

Definitions

“Acquired Employee” means any active employee of the Target or any of its
Subsidiaries on the Closing Date, plus any employee of the Target or any of its
Subsidiaries who is on leave of absence, paid or unpaid, or who is otherwise
absent from active employment for any other reason and whose employer-employee
relationship with the Target or such Subsidiary has not been terminated by the
Target prior to the Closing Date.

“Administrative Manger’s Agreements” has the meaning set forth in Section 5.11
below.

“Administrative Services Agreement” has the meaning set forth in Section 5.9
below.

“Adverse Consequences” means all actions, causes of action, suits, proceedings,
hearings, investigations, charges, complaints, claims, demands, injunctions,
judgments, orders, decrees, rulings, damages, dues, penalties, fines, costs,
liabilities, obligations, Taxes, liens, losses, liability, penalties, fines,
expenses, and fees, whether or not arising out of third-party claims, including
court costs and reasonable attorneys’ fees and expenses and reasonable amounts
paid in investigation, defense or settlement of any of the foregoing.

“Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Securities Exchange Act; provided, however, that no Person
shall be an Affiliate of Parent solely by reason of such Person’s beneficial
ownership of more than 10% but less than 20% of Parent’s outstanding capital
stock.

“Affiliated Group” means any affiliated group within the meaning of Code
§1504(a) or any similar group defined under a similar provision of state, local
or foreign law.

“Applicable Rate” means 7%, compounded daily.

“Arbitrator” has the meaning set forth in Section 2.3(c) below.

“Buyer” has the meaning set forth in the preface above.

“Buyer Parties” has the meaning set forth in Section 8.2 below.

“Cap” has the meaning set forth in Section 8.2 below.

“Closing” has the meaning set forth in Section 2.4 below.

“Closing Balance Sheet” has the meaning set forth in Section 2.3(c) below.

“Closing Date” has the meaning set forth in Section 2.4 below.

“Closing Indebtedness” has the meaning set forth in Section 2.3(a) below.

“Closing Net Working Capital” has the meaning set forth in Section 2.3(a) below.

“Closing Seller Expenses” has the meaning set forth in Section 2.3(a) below.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company Transaction” means any (a) reorganization, liquidation, dissolution or
recapitalization, refinance of the Target or any of its Subsidiaries, (b) merger
or consolidation involving the Target or any of its Subsidiaries, (c) purchase
or sale of a material portion of Parent’s or Seller’s assets, or any portion of
Target’s (or any of its Subsidiaries’) assets outside the Ordinary Course of
Business, or capital stock (or any rights to acquire, or securities convertible
into or exchangeable for, any such capital stock) of the Target or any of its
Subsidiaries (other than the purchase and sale of inventory in the Ordinary
Course of Business consistent with past custom and practice), or (d) similar
transaction or business combination involving the Target or any of its
Subsidiaries or their business or material portion of Parent’s or Seller’s
assets, or any portion of Target’s (or any of its Subsidiaries’) assets outside
the Ordinary Course of Business.

“Confidentiality Agreement” means that certain Confidentiality Agreement, dated
March 1, 2006 between Morgan Keegan & Company, as financial advisor to and on
behalf of Parent, and Sun Capital Partners Group IV, Inc.

“Confidential Information” means all information of a confidential or
proprietary nature (whether or not specifically labeled or identified as
“confidential”), in any form or medium, that relates to the business, products,
financial condition, services or research or development of a Person or its
Subsidiaries or their respective suppliers, distributors, customers, independent
contractors or other business relations. Confidential Information includes, but
is not limited to, the following: (i) internal business and financial
information of the Person or its Subsidiaries (including information relating to
strategic and staffing plans and practices, business, finances, training,
marketing, promotional and sales plans and practices, cost, rate and pricing
structures and accounting and business methods);  (ii) identities of, individual
requirements of, specific contractual arrangements with, and information about,
the Person or any of its Subsidiaries’ suppliers, distributors, customers,
independent contractors or other business relations and their confidential
information; (iii) trade secrets, ideas, know-how, compilations of data and
analyses, techniques, systems, formulas, compositions, research and development
information, records, reports, manuals, drawings, specifications, designs,
plans, proposals, technical data, documentation, models, data and databases
relating thereto, financial and marketing plans and customer and supplier lists
and information of the Person and its Subsidiaries; (iv) inventions,
innovations, improvements, developments and methods (whether or not patentable)
of the Person and its Subsidiaries; and (v) all other intellectual property
rights of the Person and its Subsidiaries of a confidential nature.

“CRP” has the meaning set forth in Section 5.11 below.

“Deductible” has the meaning set forth in Section 8.2 below.

“De Minimis” has the meaning set forth in Section 8.2 below.

“Disclosure Schedule” means the disclosure schedule prepared by Parent and the
Seller and attached hereto containing the exceptions to the representations and
warranties contained in Article 3 and Article 4, as well as other information as
indicated in other sections of this Agreement.

“Distribution Agreement” has the meaning set forth in Section 6.13 below.

“Employee Benefit Plan” means any “employee benefit plan” (as such term is
defined in ERISA §3(3)) and any other material employee benefit plan, program or
arrangement of any kind.

“Employee Pension Benefit Plan” has the meaning set forth in ERISA §3(2).

“Employee Welfare Benefit Plan” has the meaning set forth in ERISA §3(1).

“Encumbrance” means any lien, charge, security interest, claim, pledge, Tax,
option, warrant, right, contract, call, commitment, equity, demand, proxy,
voting agreement, restriction on transfer (other than restrictions on transfer
under the Securities Act and applicable state securities laws) or other
encumbrance.

“Environmental, Health, and Safety Requirements” shall mean all federal, state,
local and foreign statutes, regulations, and ordinances, all judicial and
administrative orders and determinations, and all common law, concerning public
health and safety, worker health and safety, and pollution or protection of the
environment, including without limitation all those relating to the presence,
use, production, generation, handling, transportation, treatment, storage,
disposal, distribution, labeling, testing, processing, discharge, release,
threatened release, control, or cleanup of any hazardous materials, substances
or wastes as such requirements are enacted and in effect on or prior to the
Closing Date.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means each entity which is treated as a single employer with
the Target for purposes of Code § 414 or Section 4001 of ERISA.

“Estimated Purchase Price” has the meaning set forth in Section 2.3(b) below.

“Estimated Purchase Price Certificate” has the meaning set forth in
Section 7.1(m)(x) below.

“Estoppel Certificates” has the meaning set forth in Section 7.1(j) below.

“Final Purchase Price” has the meaning set forth in Section 2.3(d) below.

“Financial Statements” has the meaning set forth in Section 4.7 below.

“GAAP” means United States generally accepted accounting principles as in effect
from time to time, consistently applied.

“Guaranty Releases” has the meaning set forth in Section 5.10 below.

“Hazardous Substance” means any pollutant, contaminant, petroleum or petroleum
product, asbestos, polychlorinated biphenyl, dangerous or toxic substance,
hazardous or extremely hazardous substance or chemical, solid or hazardous
waste, special, liquid, industrial or other waste, hazardous material, noise,
mold, odor, radiation, or other material, substance or agent (whether in solid,
liquid or gaseous form) that is regulated or for which liability may be imposed
pursuant to Environmental, Health, and Safety Requirements.

“Income Tax” means any federal, state, local, or foreign income tax, including
any interest, penalty, or addition thereto, whether disputed or not.

“Income Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Income Taxes, including any schedule
or attachment thereto, or amendment thereof.

“Indebtedness” means, with respect to any Person at any date, without
duplication: (i) all obligations of such Person for borrowed money or in respect
of loans or advances, (ii) all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments or debt securities, (iii) all
obligations in respect of letters of credit and bankers’ acceptances issued for
the account of such Person, (iv) all obligations arising from cash overdrafts,
(v) all obligations arising from deferred compensation arrangements other than
the SCST Executive Capital Accumulation Plan to the extent such plan is fully
funded by Parent, (vi) all obligations of such Person secured by a Security
Interest, (vii) all guaranties of such Person in connection with any of the
foregoing, (viii) all capital lease obligations, (ix) all deferred rent, as
would be reflected on a balance sheet in accordance with GAAP, (x) all
indebtedness for the deferred purchase price of property or services with
respect to which a Person is liable, contingently or otherwise, as obligor or
otherwise, (xi) all intercompany obligations of the Target or any of its
Subsidiaries to Parent, Seller or any of their respective Affiliates (other than
Target or its Subsidiaries) except for obligations to Seller for transportation
services provided to Target in the Ordinary Course of Business pursuant to that
certain Interchange of Freight Agreement between Seller and Target, dated as of
November 19, 2004, as amended by that certain Addendum to Interline Contract
dated as of December 12, 2005, not in excess of $1.5 million in the aggregate,
and (xii) all accrued interest, prepayment premiums or penalties related to any
of the foregoing.

“Indemnified Party” has the meaning set forth in Section 8.4(a) below.

“Indemnifying Party” has the meaning set forth in Section 8.4(a) below.

“Indemnified Taxes” means unpaid Taxes with respect to any Tax year or portion
thereof ending on or before the Closing Date (or for any Tax year beginning
before and ending after the Closing Date to the extent allocable to the portion
of such period beginning before and ending on the Closing Date) or any liability
of Target or any of its Subsidiaries for the unpaid Taxes of any Person under
Treasury Reg. § 1.1502-6 (or any similar provision of state, local, or foreign
law), as a transferee or successor, by contract, or otherwise. In the case of
any taxable period that includes (but does not end on) the Closing Date (a
“Straddle Period”), the amount of any Taxes based on or measured by income or
receipts of Target and its Subsidiaries for the Pre-Closing Tax Period shall be
determined based on an interim closing of the books as of the close of business
on the Closing Date (and for such purpose, the taxable period of any partnership
or other pass-through entity in which Target or any of its Subsidiaries holds a
beneficial interest shall be deemed to terminate at such time) and the amount of
other Taxes of Target and its Subsidiaries for a Straddle Period that relates to
the Pre-Closing Tax Period shall be deemed to be the amount of such Tax for the
entire taxable period multiplied by a fraction the numerator of which is the
number of days in the taxable period ending on the Closing Date and the
denominator of which is the number of days in such Straddle Period.

“Intellectual Property” means all (a) trademarks, service marks, brand names,
certification marks, collective marks, d/b/a’s, Internet domain names, logos,
symbols, trade dress, assumed names, fictitious names, trade names, and other
indicia of origin, all applications and registrations for the foregoing, and all
goodwill associated therewith and symbolized thereby, including all renewals of
same; (b) patents, registrations, invention disclosures and applications
therefore, including divisions, continuations, continuations-in-part and renewal
applications, and including renewals, extensions and reissues; (c) copyrights
and all mask works, databases, computer software, and design rights, whether or
not registered or published, and all registrations and recordations thereof and
all applications in connection therewith, along with all reversions, extensions
and renewals thereof; (d) trade secrets, know-how, research and development, and
confidential information, including customer and supplier information; and
(e) contracts and licenses related to any of the foregoing.

“IRS” means the Internal Revenue Service.

“ISRA” means the New Jersey Industrial Site Recovery Act.

“Knowledge” with respect to Parent, Seller or Target means the actual knowledge
of Herbert Trucksess, James Bellinghausen, Gerald Paulson, David Gorman and John
Burton (and any of their replacements between execution of this Agreement and
Closing) and the knowledge that each of the foregoing Persons would have
obtained after making reasonably inquiry (including without limitation
reasonable inquiry of Barbara Cooper, Jim Aromando, Tim Cathers, Joe Librizzi,
John Bates, Ken Adams and any of their replacements between execution of this
Agreement and Closing) and reasonable diligence with respect to the particular
matter in question.

“Leased Real Property” means all leasehold or subleasehold estates and other
rights to use or occupy any land, buildings, structures, improvements, fixtures
or other interest in real property which is used in the Target’s or its
Subsidiaries’ business as currently conducted.

“Leases” means all leases, subleases, licenses, concessions and other
agreements, including all amendments, extensions, renewals, guaranties and other
agreements with respect thereto, pursuant to which any of the Target or its
Subsidiaries holds any Leased Real Property, including the right to all security
deposits and other amounts and instruments deposited by or on behalf of the
Target or its Subsidiaries thereunder.

“Material Adverse Effect” means any event, transaction, condition or change
which has had or would reasonably be expected to have, individually or in the
aggregate, a material adverse effect on the business, operations, assets,
liabilities, operating results, value, consolidated financial condition, or
employee, customer or supplier relations of the Target and its Subsidiaries
taken as a whole, or on the ability of the Parties to consummate the
transactions contemplated by this Agreement, in each case other than any event,
transaction, condition or change directly resulting from (a) changes adversely
affecting the United States economy or in the international, national, regional
or local transportation markets to the extent such changes do not
disproportionately affect the Target and its Subsidiaries as compared to the
typical company operating in such market; (b) any legislation or regulation or
any order of any governmental authority applicable to parties engaging in the
transportation industry generally that imposes restrictions, regulations or
other requirements thereon to the extent such legislation, regulation or order
does not disproportionately affect the Target and its Subsidiaries as compared
to the typical company operating in the transportation market; (c) changes in
economic conditions or changes that arise from acts of war or terrorism; or
(d) changes in the financial or securities markets (including any disruption
thereof and any decline in the price of any security or market index) to the
extent such changes do not disproportionately affect the Target and its
Subsidiaries as compared to the typical company operating in the transportation
market.

“Material Contracts” has the meaning set forth in Section 4.13 below.

“Most Recent Balance Sheet” has the meaning set forth in Section 4.7(a) below.

“Most Recent Financial Statements” has the meaning set forth in Section 4.7(a)
below.

“Most Recent Fiscal Month End” has the meaning set forth in Section 4.7(a)
below.

“Multiemployer Plan” has the meaning set forth in ERISA §4001(3).

“Net Working Capital” means, as determined in accordance with GAAP and as of any
date of determination, an amount equal to (i) the total current assets of Target
and its Subsidiaries on a consolidated basis (including but not limited to cash
and cash equivalents and accounts receivable), excluding Notes Receivable –
Officers, Employees (Account No. 111210), Deferred Tax Asset (Account
No. 109101) and Prepaid Insurance (Account No. 114201), minus (ii) the total
current liabilities of Target and its Subsidiaries on a consolidated basis plus
Long-term PL & PD Claim Reserve (Account No. 251101) and Long-term Worker’s
Compensation Reserve (Account No. 251102) less Accrued Income Taxes – current
(Total of Account No. 212101, 212102, 212103,212201,212202,212203), but
excluding Indebtedness of Target or any of its Subsidiaries and accruals with
respect to any Seller Expenses otherwise included therein to the extent deducted
in Section 2.3 below. “Net Working Capital” shall also exclude (i) all assets
and liabilities related to income Taxes, determined in accordance with GAAP, and
(ii) all accruals to the extent related to the Parent, Seller and Target
obligations for the termination of the Specified Lease and the transition of
Target’s business from the Specified Lease as contemplated in connection
therewith.

“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice.

“Outside Date” has the meaning set forth in Section 9.1(b) below.

“Owned Real Property” means all land, together with all buildings, structures,
improvements and fixtures located thereon, and all recorded easements and other
rights and interests appurtenant thereto, owned by any of the Target or its
Subsidiaries and used in the business of the Target and its Subsidiaries.

“Parent” has the meaning set forth in the preface above.

“Party” has the meaning set forth in the preface above.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Permits” has the meaning set forth in Section 4.19 below.

“Permitted Encumbrances” means: (a) Taxes, assessments and other governmental
levies, fees or charges which are not due and payable as of the Closing Date or
which are being contested by appropriate proceedings in a commercially
reasonable manner with adequate reserves reflected on the Most Recent Balance
Sheet and the Closing Balance Sheet; (b) mechanic’s liens and similar Security
Interests for labor, materials or supplies incurred in the Ordinary Course of
Business for amounts which are not delinquent and which would not, in the
aggregate, have a material and adverse effect on the Target’s or its
Subsidiary’s businesses as currently conducted which are being contested by
appropriate proceedings in a commercially reasonable manner; (c) zoning,
building codes and other land use laws regulating the use or occupancy of real
estate or the activities conducted thereon which are imposed by any governmental
authority having jurisdiction over the same, all of which do not or would not
materially impair the use or value of such property in the operation of the
business of the Target and its Subsidiaries taken as a whole as currently
conducted; (d) Security Interests set forth on the Permitted Encumbrances
Schedule on Section 1 hereto for financing which is an obligation of any of the
Target or its Subsidiaries which will not be paid off at Closing; (e) purchase
money Security Interests and Security Interests securing rental payments under
capital lease arrangements set forth on the Permitted Encumbrances Schedule on
Section 1 hereto; and (f) easements, covenants, conditions, restrictions and
other similar matters affecting title to any property and other title defects,
all of which do not or would not materially impair the use or value of such
property in the operation of the business of the Target and its Subsidiaries
taken as a whole as currently conducted.

“Person” means an individual, a partnership, a corporation, an association, a
joint stock company, a trust, a joint venture, an unincorporated organization,
or a governmental entity (or any department, agency, or political subdivision
thereof).

“Purchase Price” has the meaning set forth in Section 2.3 below.

“Purchase Price Calculation Schedule” has the meaning set forth in
Section 2.2(b) below.

“Purchase Price Calculation” has the meaning set forth in Section 2.3(c) below.

“Real Property” means the Owned Real Property and the Leased Real Property.

“Restrictive Covenants” has the meaning set forth in Section 6.8(e) below.

“Scheduled Intellectual Property” has the meant set forth in Section 4.12 below.

“Section 338(h)(10) Election” has the meaning set forth in Section 10.7 below.

“Securities Act” means the Securities Act of 1933, as amended.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Security Interest” means any mortgage, pledge, lien (statutory or otherwise),
encumbrance, charge, security interest, preference, priority, restriction,
covenant, condition, restriction, easement, encumbrance, matter of record,
matter which an accurate survey would disclose, local land use laws (including
building, zoning, fire safety, subdivision and site development), or other
Encumbrance of any kind (including any conditional sale or other title retention
agreement and any lease having substantially the same effect as any of the
foregoing and any assignment or deposit arrangement in the nature of a security
device).

“Seller” has the meaning set forth in the preface above.

“Seller Confidentiality Agreement” has the meaning set forth in Section 4.8(m).

“Seller Expenses” means all fees and expenses of Parent, the Seller, the Target
and their respective Affiliates (including, without limitation, fees and
expenses of legal counsel, accountants, investment bankers, brokers, finders or
other representatives and consultants retained by any of the Target and the
Seller and any change of control payments or fees or transaction related bonuses
(whether absolutely or contingently dependent upon consummation of the
transactions contemplated hereby, including any such amounts payable upon any
event as a result of such event occurring after the consummation of the
transactions contemplated by this Agreement) paid or payable to any Person, with
respect to this Agreement, each of the agreements contemplated hereby and the
transactions contemplated hereby and thereby, whether prior to the Closing or
subsequent to the Closing.

“Seller Parties” has the meaning set forth in Section 8.3 below.

“Specified Landlord” has the meaning set forth on the Specified Lease Schedule
attached hereto.

“Specified Lease” has the meaning set forth on the Specified Lease Schedule
attached hereto.

“Specified License” has the meaning set forth on the Specified Lease Schedule
attached hereto.

“Specified Premises” has the meaning set forth on the Specified Lease Schedule
attached hereto.

“Statement of Objections” has the meaning set forth in Section 2.3(c) below.

“Subsidiary” means any Person with respect to which a specified Person (or a
Subsidiary thereof) owns a majority of the equity securities or has the power to
vote or direct the voting of sufficient securities to elect a majority of the
directors or similar governing body.

“Surveys” has the meaning set forth in Section 7.1 below.

“Target” has the meaning set forth in the preface above.

“Target Baseline Working Capital” means $11,000,000.

“Target Benefit Plans” means, collectively, the Employee Benefit Plans, the
Employee Pension Benefit Plans and the Employee Welfare Benefit Plans sponsored
and maintained by Target and its Subsidiaries and that will be retained by
Target and its Subsidiaries as of the Closing Date.

“Target Share” means any share of the Common Stock, no par value, of the Target.

“Tax” means any federal, state, local, or foreign income, gross receipts,
license, payroll, employment, excise, fuel, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code §59A),
customs duties, capital stock, franchise, profits, withholding, social security
(or similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, including any interest, penalty,
or addition thereto, whether disputed or not.

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

“Third Party Approvals” has the meaning set forth in Section 7.1(k) below.

“Third Party Claim” has the meaning set forth in Section 8.4(a).

“Title Commitments” has the meaning set forth in Section 7.1(g) below.

“Title Company” has the meaning set forth in Section 7.1(g) below.

“Title Policies” has the meaning set forth in Section 7.1(h) below.

“Transition Services Agreement” has the meaning set forth in Section 7.1(m)(vii)
below.

“WARN Act” means the Worker Adjustment and Retraining Act of 1988, as amended,
and any similar foreign, state or local law, regulation or ordinance.

ARTICLE 2

Purchase and Sale of Target Shares

2.1 Basic Transaction. On and subject to the terms and conditions of this
Agreement, the Buyer shall purchase from the Seller, and the Seller shall sell
to the Buyer, all of its Target Shares, free and clear of all Security
Interests, for the consideration specified below in this Article 2.

2.2 Deliveries. At the Closing:

(a) Buyer shall pay to Seller an amount equal to the Estimated Purchase Price
(as defined in Section 2.3(b) below), in cash by wire transfer of immediately
available funds to an account designated by Seller at least two business days
prior to the Closing Date;

(b) Seller shall deliver to Buyer the certificates representing the Target
Shares, duly endorsed in blank or accompanied by duly executed stock powers,
with appropriate transfer stamps (if any) affixed thereto;

(c) Parent and the Seller will deliver to the Buyer the various certificates,
instruments, and documents referred to in Section 7.1 below;

(d) The Buyer will deliver to the Seller the various certificates, instruments,
and documents referred to in Section 7.2 below; and

(e) Parent and the Seller shall deliver to Buyer all corporate books and records
and other property of the Target in its possession.

2.3 Purchase Price. (a) The aggregate purchase price to be paid for the Target
Shares (the “Purchase Price”) will be $42,200,000.00 minus (i) the aggregate
amount of all Indebtedness of the Target and its Subsidiaries existing as of the
Closing (the “Closing Indebtedness”), minus (ii) the amount (if any) by which
the Net Working Capital of the Target as of the Closing Date as shown on the
Closing Balance Sheet (as defined in Section 2.3(c) below and as prepared in
accordance with the provisions thereof) (the “Closing Net Working Capital”) is
less than the Target Baseline Working Capital (for purposes of clarification,
such amount shall not be less than zero), and minus (iv) Seller Expenses which
are not paid by Seller at or prior to the Closing and which Target or any of its
Subsidiaries would be required to pay or otherwise satisfy or which are or would
become a liability of Target after the Closing (the “Closing Seller Expenses”).

(b) At the Closing, the Buyer shall pay to the Seller in the manner described in
clause (i) of Section 2.2(a) above an amount equal to the Purchase Price, as
estimated by the Seller (including an estimate of the components of the Purchase
Price) on the Estimated Purchase Price Certificate (as defined in
Section 7.1(m)(x)), prepared in a manner consistent with the Purchase Price
Calculation Schedule set forth on the Exhibit B hereto (the “Purchase Price
Schedule”), and as accepted by the Buyer in its sole discretion (which
acceptance shall be deemed an acceptance to use such determination for purposes
of Closing but shall not be construed as an agreement with the Seller as to the
actual Purchase Price or any components thereof) not less than two days prior to
the Closing (the “Estimated Purchase Price”).

(c) Within 90 days following the Closing Date, the Buyer shall deliver to the
Seller a balance sheet of the Target (in its final and binding form, the
“Closing Balance Sheet”), setting forth the Closing Indebtedness, the Closing
Seller Expenses, and the Closing Net Working Capital and a certificate setting
forth the resulting Purchase Price calculated with reference to such amounts (in
its final and binding form, together with the Closing Balance Sheet, the
“Purchase Price Calculation”). The Closing Balance Sheet shall include all known
adjustments required in a year-end closing of the books (except as set forth on
Schedule 2.3 hereto) and shall be prepared in a manner consistent with the
Purchase Price Calculation Schedule based upon a balance sheet of the Target
prepared in accordance with GAAP. The Seller shall cooperate as reasonably
requested in connection with the preparation of the Purchase Price Calculation.
During the 30-day period immediately following the Seller’s receipt of the
Purchase Price Calculation, the Seller and its agents shall be permitted to
review the Target’s books and records and the Target’s working papers related to
the preparation of the Purchase Price Calculation and determination of the
Purchase Price. The Purchase Price Calculation shall become final and binding
upon the parties 30 days following the Seller’s receipt thereof unless the
Seller gives written notice of its disagreement (a “Statement of Objections”) to
the Buyer prior to such date. Any Statement of Objections shall specify in
reasonable detail the nature and dollar amount of any disagreement so asserted
and shall be delivered only if (and to the extent that) the Seller reasonably
and in good faith determines that the Purchase Price Calculation and the
resulting Purchase Price calculated with reference thereto delivered by the
Buyer has not been determined in accordance with the guidelines and procedures
set forth in this Agreement. If a timely Statement of Objections is received by
the Buyer, then the Purchase Price Calculation (as revised in accordance with
clause (x) or (y) below) shall become final and binding upon the parties on the
earliest of (x) the date the parties resolve in writing any differences they
have with respect to the matters specified in the Statement of Objections or
(y) the date all matters in dispute are finally resolved in writing by the
Arbitrator (defined below). During the 30 days following delivery of a Statement
of Objections, the parties shall seek in good faith to resolve in writing any
differences which they have with respect to the matters specified in the
Statement of Objections. Following delivery of a Statement of Objections, the
Buyer and its agents and representatives shall be permitted to review the
Seller’s and its representatives’ working papers relating to the preparation of
the Statement of Objections. At the end of the 30-day period referred to above,
the parties shall submit to a mutually satisfactory independent reputable
consulting firm or a mutually satisfactory independent reputable “big-four”
accounting firm (other than KPMG LLP) for review and resolution of all matters
(but only such matters) that remain in dispute and that were properly included
in the Statement of Objections. If the parties are unable to mutually agree upon
a consulting firm or an accounting firm, Buyer and Seller shall select by lot a
reputable accounting or consulting firm. The parties shall instruct the
consulting firm or accounting firm ultimately agreed upon or selected by lot
under this Section 2.3(c) (the “Arbitrator”) to make a final determination of
the Closing Indebtedness, the Closing Net Working Capital, the Closing Seller
Expenses and the resulting Purchase Price calculated with reference to such
amounts to the extent such amounts are in dispute, in accordance with the
guidelines and procedures set forth in this Agreement. The parties will
cooperate with the Arbitrator during the term of its engagement. The parties
shall instruct the Arbitrator to not assign a value to any item in dispute
greater than the greatest value for such item assigned by the Buyer, on the one
hand, or the Seller, on the other hand, or less than the smallest value for such
item assigned by the Buyer, on the one hand, or the Seller, on the other hand.
The parties shall also instruct the Arbitrator to make its determination based
solely on presentations by the Buyer and the Seller which are in accordance with
the guidelines and procedures set forth in this Agreement (i.e., not on the
basis of an independent review). The Purchase Price Calculation and the
determination of the Closing Indebtedness, the Closing Net Working Capital, the
Closing Seller Expenses and the resulting Purchase Price calculated with
reference thereto shall become final and binding on the Parties on the date the
Arbitrator delivers its final resolution in writing to the parties (which final
resolution shall be requested by the Parties to be delivered not more than
45 days following submission of such disputed matters). The fees and expenses of
the Arbitrator shall be borne by the Parties based upon the relative merits of
their claims as determined by the Arbitrator.

(d) Promptly after the Purchase Price Calculation and the determination of
Closing Indebtedness, the Closing Net Working Capital, the Closing Seller
Expenses and the resulting Purchase Price calculated with reference to such
amounts become final and binding on the parties under Section 2.3(c) above, the
Estimated Purchase Price shall be recalculated by giving effect to the final and
binding Closing Indebtedness, Closing Net Working Capital and Closing Seller
Expenses (as recalculated, the “Final Purchase Price”). If the Estimated
Purchase Price is greater than the Final Purchase Price, Parent and Seller
shall, on a joint and several basis, and if the Final Purchase Price is greater
than the Estimated Purchase Price, Buyer shall, within three business days after
the Purchase Price Calculation becomes final and binding on the parties, make
payment by wire transfer to Buyer or the Seller, as the case may be, in
immediately available funds of the amount of such difference, together with
interest thereon at a rate per annum equal to the Applicable Rate, calculated on
the basis of the actual number of days elapsed over 360, from the Closing Date
to the date of payment.

2.4 The Closing. The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place at the offices of Kirkland & Ellis LLP, 200
East Randolph Drive, Chicago, 60601, commencing at 10:00 a.m. local time on
June 30, 2006 (the “Closing Date”).

2.5 Allocation of Purchase Price. Buyer, Target and Seller agree that the
Purchase Price and the liabilities of Target (plus other relevant items) will be
allocated to the assets of the Target for all purposes (including Tax and
financial accounting purposes) (other than for purposes of title insurance and
casualty insurance) in a manner consistent with Section 338 and Section 1060 of
the Code and Treasury Regulations thereunder in the respective amounts
determined by Buyer subject only to Seller’s consent to such allocation, which
consent shall not be unreasonably withheld or delayed. Buyer, Target and Seller
shall timely file all Tax Returns (including amended returns and claims for
refund) and information reports in a manner consistent with such allocation.

ARTICLE 3

Representations and Warranties Concerning the Transaction

3.1 Representations and Warranties of the Seller. As a material inducement to
the Buyer to enter into this Agreement and consummate the transactions
contemplated hereby, Each of Parent and the Seller, jointly and severally,
represents and warrants to the Buyer as follows with respect to Parent and the
Seller:

(a) Organization of Parent and Seller. The Seller is a corporation, duly
organized, validly existing, and in good standing under the laws of the State of
Louisiana. Parent is a corporation, duly organized, validly existing, and in
good standing under the laws of the State of Delaware.

(b) Authorization of Transaction. Each of the Seller and Parent has full
corporate power and corporate authority to execute and deliver this Agreement
and to perform Seller’s obligations hereunder. The execution, delivery and
performance of this Agreement and all of the other agreements and instruments
contemplated hereby to which the Seller or Parent is a party have been duly
authorized by the Seller or Parent, as applicable, and no other corporate act or
other proceeding on the part of the Parent or Seller or either of their boards
of directors is necessary to authorize the execution, delivery or performance of
this Agreement or the other agreements contemplated hereby and the consummation
of the transactions contemplated hereby or thereby. This Agreement has been duly
executed by each of the Seller and Parent and constitutes the valid and legally
binding obligation of each, enforceable in accordance with its terms and
conditions, and each of the other agreements and instruments contemplated hereby
to which the Seller or Parent is a party, when executed and delivered by Parent
or the Seller, as applicable, in accordance with the terms hereof and thereof,
shall each constitute a valid and binding obligation of such Person, enforceable
in accordance with its respective terms, in each case subject to the effect of
any applicable bankruptcy, reorganization, insolvency, moratorium or similar
laws affecting creditors’ rights generally and subject, as to enforceability, to
the effect of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law). The Seller
and Parent need not give any notice to, make any filing with, or obtain any
authorization, consent, or approval of any government or governmental agency in
order to consummate the transactions contemplated by this Agreement. None of the
Seller, Parent or any of their respective Subsidiaries is a party to or bound by
any written or oral agreement or understanding with respect to a Company
Transaction other than this Agreement, and each such Person has terminated all
discussions with third parties (other than with Buyer and its Affiliates)
regarding Company Transactions.

(c) Noncontravention. Neither the execution and the delivery of this Agreement
and all of the other agreements and instruments executed pursuant hereto to
which Parent or the Seller is a party, nor the consummation of the transactions
contemplated hereby or thereby, will (i) violate any provision of either
Seller’s or Parent’s charter or bylaws, (ii) violate any constitution, statute,
regulation, rule, injunction, judgment, order, decree, ruling, charge, or other
restriction of any government, governmental agency, or court to which Seller or
Parent is subject, (iii) conflict with, result in a breach of, constitute a
default under, result in the acceleration of, result in the creation of a
Security Interest in or upon any of the Target’s or any of its Subsidiaries
capital stock pursuant to, create in any party the right to accelerate,
terminate, modify, or cancel under, require any authorization, consent,
approval, exemption or other action of or by or notice or declaration to, or
filing with, any third party or any court or administrative or governmental body
or agency pursuant to, any agreement, contract, lease, license, instrument, or
other arrangement to which Parent or the Seller is a party or to which any of
its assets is subject.

(d) Brokers’ Fees. None of Seller, Parent or any of their respective Affiliates
have any liability or obligation to pay any fees or commissions to any broker,
finder, or agent with respect to the transactions contemplated by this Agreement
for which the Buyer or could become liable or obligated.

(e) Target Shares. The Seller holds of record and owns beneficially all the
Target Shares, free and clear of any restrictions on transfer (other than
restrictions under the Securities Act and state securities laws) or Security
Interests (other than Permitted Encumbrances). At the Closing, Seller shall sell
to Buyer good title to the Target Shares, free and clear of all Security
Interests. Neither Seller nor Parent is bound by any option, warrant, purchase
right, or other contract or commitment that could require Seller or Parent to
sell, transfer, or otherwise dispose of any Target Shares (other than this
Agreement). Neither Seller nor Parent is a party to any voting trust, proxy, or
other agreement or understanding with respect to the voting of any Target
Shares. Assuming the accuracy of Buyers representations in Section 3.2(e), the
sale of the Target Shares to Buyer shall be made in compliance with all federal
and state securities laws.

3.2 Representations and Warranties of the Buyer. The Buyer represents and
warrants to the Seller as follows:

(a) Organization of the Buyer. The Buyer is a Delaware corporation duly
organized, validly existing, and in good standing under the laws of the
jurisdiction of its organization.

(b) Authorization of Transaction. The Buyer has full power and authority
(including full company power and authority) to execute and deliver this
Agreement and to perform its obligations hereunder. This Agreement constitutes
the valid and legally binding obligation of the Buyer, enforceable in accordance
with its terms and conditions, and each of the other agreements and instruments
contemplated hereby to which Buyer is a party, when executed and delivered by
Buyer in accordance with the terms hereof, shall each constitute a valid and
binding obligation of Buyer, enforceable in accordance with its respective terms
and conditions, in each case subject to the effect of any applicable bankruptcy,
reorganization, insolvency, moratorium or similar laws affecting creditors’
rights generally and subject, as to enforceability, to the effect of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law). Assuming the accuracy of Parent’s and
Seller’s representations and warranties in this Agreement (to the extent the
breach of any such representation or warranty or any facts, circumstances or
events related to such representation or warranty would cause Buyer’s
representations in this sentence to be incorrect or misleading), the Buyer need
not give any notice to, make any filing with, or obtain any authorization,
consent, or approval of any government or governmental agency in order to
consummate the transactions contemplated by this Agreement other than such
authorizations, consents or approvals either (i) required due to the identity of
parent, Seller, Target or its Subsidiaries or (ii) based on the industry or
market of any of Parent, Seller, Target or its Subsidiaries which would have
been required for any other Person (other than Buyer or any of its Affiliates)
to acquire the Target Shares.

(c) Noncontravention. Neither the execution and the delivery of this Agreement
and all of the other agreements and instruments contemplated hereby to which the
Buyer is a party, nor the consummation of the transactions contemplated hereby
or thereby, will (i) violate any provision of the Buyer’s charter or bylaws,
(ii) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which the Buyer is subject, (iii) conflict
with, result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify,
or cancel, or require any notice under, any agreement, contract, lease, license,
instrument, or other arrangement to which the Buyer is a party or to which any
of its assets is subject, in each case to the extent any such violation,
conflict or breach would materially and adversely affect Buyer’s ability to
consummate the transactions contemplated in this Agreement.

(d) Brokers’ Fees. Neither Buyer nor any of its Affiliates has any liability or
obligation to pay any fees or commissions to any broker, finder, or agent with
respect to the transactions contemplated by this Agreement for which the Seller
could become liable or obligated.

(e) Investment. Buyer is acquiring the Target Shares for its own account for
investment purposes and without any view to the sale or distribution thereof in
contravention of securities laws. Buyer understands that sale of the Target
Shares has not been registered under the Securities Act and therefore the Target
Shares cannot be resold unless registered thereunder or unless an exemption from
such registration is available.

(f) Financing. At Closing, Buyer will have all funds necessary to consummate the
transactions contemplated by this Agreement. The ability of Buyer to consummate
the transactions contemplated by this Agreement is not subject to any condition
or contingency with respect to financing.

ARTICLE 4

Representations and Warranties Concerning the Target and Its Subsidiaries

Parent and Seller, on a joint and several basis, represent and warrant to the
Buyer as follows:

4.1 Organization, Qualification, and Corporate Power. Each of the Target and its
Subsidiaries is a corporation or limited liability company duly organized,
validly existing, and in good standing under the laws of the jurisdiction of its
incorporation or organization. Each of the Target and its Subsidiaries is duly
authorized to conduct business and is in good standing under the laws of each
jurisdiction where such qualification is required, except where the lack of such
qualification would not have a Material Adverse Effect. Section 4.1(a) of the
Disclosure Schedule lists the jurisdictions where each of the Target and its
Subsidiaries is qualified to do business. Each of the Target and its
Subsidiaries has full corporate power and authority and all licenses, permits
and authorizations to carry on the businesses in which it is engaged as now
conducted and as presently proposed to be conduced by the Seller and its
Affiliates, to own and use the properties owned and used by it and to carry out
the transactions contemplated by this Agreement. Copies of each of the Target’s
and its Subsidiaries’ articles of incorporation and by-laws or similar
governance documents which have been furnished to Buyer’s counsel reflect all
amendments made thereto at any time prior to the date of this Agreement and are
correct and complete. None of Target or any of its Subsidiaries are in default
under or in violation of any provision of their articles of incorporation or
by-laws or any similar governance documents. Section 4.1(b) of the Disclosure
Schedule lists the directors and officers of each of the Target and its
Subsidiaries.

4.2 Capitalization. The entire authorized capital stock of the Target consists
of 100 shares of common stock all of which are issued and outstanding. All of
the issued and outstanding Target Shares have been duly authorized, are validly
issued, fully paid, and nonassessable and are not subject to, nor were they
issued in violation of, any preemptive rights or rights of first refusal, and
are held of record by the Seller. There are no outstanding or authorized
options, warrants, purchase rights, subscription rights, conversion rights,
exchange rights, or other contracts or commitments that could require the Target
or any of its Subsidiaries to issue, sell, or otherwise cause to become
outstanding any capital stock of Target or any of its Subsidiaries. There are no
outstanding or authorized stock appreciation, phantom stock, profit
participation, or similar rights with respect to the Target or any of its
Subsidiaries. None of Target or any of its Subsidiaries are subject to any
option or obligation (contingent or otherwise) to repurchase or otherwise
acquire or retire any shares of capital stock of Target or any of its
Subsidiaries or any warrants, options or other rights to acquire any such
capital stock. There are no agreements with respect to the voting or transfer of
Target’s capital stock (other than this Agreement) or any capital stock of any
of Target’s Subsidiaries.

4.3 Noncontravention. Neither the execution and the delivery of this Agreement,
nor the consummation of the transactions contemplated hereby, will (i) violate
any provision of Target’s or any of its Subsidiaries’ charter or bylaws,
(ii) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which the Target or any of its Subsidiaries is
subject, (iii) conflict with, result in a breach of, constitute a default under,
result in the acceleration of, result in the creation of a Security Interest in
or upon any of the Target’s or any of its Subsidiaries assets pursuant to,
create in any party the right to accelerate, terminate, modify, or cancel under,
require any authorization, consent, approval, exemption or other action of or by
or notice or declaration to, or filing with, any third party or any court or
administrative or governmental body or agency pursuant to, any agreement,
contract, Lease, license, instrument, or other arrangement to which Target or
any of its Subsidiaries is a party or to which any of their assets are subject
except, in the cases of clauses (ii) and (iii) above, such events as would not
be material to the Target or any of its Subsidiaries. None of the Target and its
Subsidiaries needs to give any notice to, make any filing with, or obtain any
authorization, consent, or approval of any government or governmental agency in
order for the Parties to consummate the transactions contemplated by this
Agreement. Neither Target or any of its Subsidiaries is a party to or bound by
any written or oral agreement or understanding with respect to a Company
Transaction other than this Agreement, and each such Person has terminated all
discussions with third parties (other than with Buyer and its Affiliates)
regarding Company Transactions.

4.4 Brokers’ Fees. None of the Target and its Subsidiaries and Affiliates has
any liability or obligation to pay any fees or commissions to any broker,
finder, or agent with respect to the transactions contemplated by this
Agreement.

4.5 Title to Assets; Asset Sufficiency. The Target and its Subsidiaries have
good and valid title to the Owned Property and other assets used in the conduct
of their businesses as currently conducted free of all Security Interests other
than Permitted Encumbrances (other than assets leased by Target or any of its
Subsidiaries). The Target and its Subsidiaries have a valid leasehold interest
in the Leases and all other assets used in the conduct of their businesses as
currently conducted which are not owned by Target or any of its Subsidiaries,
free of all Security Interests other than Permitted Encumbrances. The assets
presently owned, leased or licensed by the Target and its Subsidiaries include
all assets that are necessary to permit the Target and its Subsidiaries to
conduct their business in the same manner as their business is currently
conducted. Except as set forth on Section 4.5(a) of the Disclosure Schedule, all
of Target’s and its Subsidiaries’ buildings (including all components of such
buildings, structures and other improvements), equipment, machinery, fixtures,
improvements and other tangible assets (whether owned or leased) are in good
condition and repair (except for ordinary wear and tear in the Ordinary Course
of Business in a manner consistent with industry standards and except as
specifically impaired on the Most Recent Balance Sheet) and are fit for use in
the ordinary course of Target’s and such Subsidiaries’ business as presently
conducted and as presently proposed to be conducted by the Seller and Parent.
Section 4.5(b) of the Disclosure Schedule sets forth a list of all vehicles
owned or leased by Target or any of its Subsidiaries (including trucks, trailers
and forklifts) and identifies whether such vehicles are leased or owned by
Target or one of its Subsidiaries.

4.6 Subsidiaries. Section 4.6 of the Disclosure Schedule sets forth for each
Subsidiary of the Target: (a) its name and jurisdiction of organization, (b) the
names and respective ownership interests of the holders thereof, and (c) the
amount and type of authorized and outstanding equity of such Subsidiary. All of
the issued and outstanding ownership interests of each Subsidiary of the Target
have been duly authorized and are validly issued, fully paid, and nonassessable,
and are not subject to, nor were they issued in violation of, any preemptive
rights or rights of first refusal. Each ownership interest of each of the
Target’s Subsidiaries is owned beneficially and of record by the Person
indicated on Section 4.6 of the Disclosure Schedule, free and clear of any
Security Interest except Permitted Encumbrances. Neither the Target nor any of
its Subsidiaries owns or holds the right to, or has any obligation to, purchase
or otherwise acquire any shares of stock or any other security or interest in
any other Person or has any obligation to make any capital contribution to any
Person. Prior to the Closing, the Subsidiary of Target shall be converted into a
limited liability company.

4.7 Financial Statements.

(a) Section 4.7(a) of the Disclosure Schedule contains a correct and complete
copy of the following financial statements (collectively the “Financial
Statements”): (i) unaudited consolidated balance sheets and statements of
income, changes in stockholder’s equity, and cash flow as of and for the fiscal
years ended December 31, 2005, December 31, 2004 and December 31, 2003 for the
Target and its Subsidiaries; and (ii) unaudited consolidated balance sheet and
statement of income, changes in stockholders’ equity, and cash flow (the “Most
Recent Financial Statements”) as of and for the 5 months ended May 31, 2006 (the
“Most Recent Fiscal Month End”) for the Target and its Subsidiaries. The
Financial Statements have been prepared in accordance with GAAP applied on a
consistent basis throughout the periods covered thereby and present fairly in
all material respects the financial condition of the Target and its Subsidiaries
as of such dates and the results of operations of the Target and its
Subsidiaries for such periods; provided, however, that the Most Recent Financial
Statements are subject to normal year-end adjustments and lack footnotes (none
of which adjustments or footnotes, however, would, alone or in the aggregate, be
materially adverse to the business, operations, assets, liabilities, financial
condition, operating results, cash flow or net worth of Target and its
Subsidiaries taken as a whole).

(b) Except for obligations and liabilities (i) set forth on Section 4.7(b) of
the Disclosure Schedule, (ii) set forth or reserved for on the balance sheet
included in the Most Recent Financial Statements (the “Most Recent Balance
Sheet”), (iii) for cargo damage and destruction, personal injury, property
damage, group health care or workers compensation if such liabilities would be
the types of liabilities are incurred in the Ordinary Course of Business and are
of the types of liabilities included under existing reserves included on the
Most Recent Balance Sheet, and (iv) incurred in the Ordinary Course of Business
since the Most Recent Fiscal Month End (none of which is a liability for breach
of contract, breach of warranty, tort, infringement, violation of law, claim or
lawsuit), neither Target nor any of its Subsidiaries has or will have any
material obligation or liability (whether accrued, absolute, contingent,
unliquidated or otherwise, whether or not known to Target or any of its
Subsidiaries, whether due or to become due and regardless of when or by whom
asserted) arising out of any transaction entered at or prior to the date hereof,
or any action or inaction at or prior to the date hereof.

(c) At the Closing, the aggregate net book value of Target’s property, plant and
equipment, as determined in accordance with GAAP on a basis consistent with past
practice will not be less than $94,600,000.00.

4.8 Events Subsequent to Most Recent Fiscal Year End. Since December 31, 2005,
there has not been any Material Adverse Effect or any fact, circumstance or
event which would reasonably be expected to have a Material Adverse Effect and,
except as set forth on Section 4.8 of the Disclosure Schedule, with respect to
each of the Target and its Subsidiaries, there has not been any:

(a) amendment to its organizational documents;

(b) damage or destruction (whether or not covered by insurance) to any of its
Leases, Owned Real Property, or other material assets in which the Adverse
Consequences with respect to the damage or destruction of such material assets
exceed $50,000 individually;

(c) entry into or materially amend any employment, severance, benefit, change of
control, consulting, independent contractor (other than independent contractors
for transportation services) or any similar arrangement that is not terminable
at will without severance, penalty or payment of any other amount in connection
with such termination or any transfer of employees from the Target or any of its
Subsidiaries to Parent or any of its Subsidiaries (other than the Target or any
of its Subsidiaries) or any transfer of employees from Parent or any of its
Subsidiaries (other than the Target or any of its Subsidiaries) to the Target or
any of its Subsidiaries;

(d) any payment, nor declaration or setting aside of funds for any payment or
distribution of cash (including so-called “tax distributions”) other than
dividends of cash and repayments of cash of intercompany debt to Parent or
Seller in the Ordinary Course of Business in an aggregate amount not in excess
of $250,000, or other property to any of its stockholders with respect to such
stockholder’s capital stock or otherwise, or purchase, redemption or other
acquisition of any shares of its capital stock or other equity securities
(including any warrants, options or other rights to acquire its capital stock or
other equity);

(e) change (whether or not in the Ordinary Course of Business) in any method of
accounting or accounting policies;

(f) acceleration or delay in the collection of accounts receivable, the payment
of accounts payable or commissions or any other liability, or obligation or
agreement or negotiations with any party to extend the payment date of any
accounts payable or commissions or any other liability or obligation, or any
acceleration of the collection of (or discount of) any accounts or notes
receivable;

(g) capital expenditure or group of related capital expenditures which exceeded
the Target’s current budget or commitment with respect to such capital
expenditure or group of related capital expenditures in excess of $75,000
individually;

(h) sale, assignment, transfer, lease, license or other encumbrance on any of
its tangible assets, or cancellation of any material debts or claims other than
the sale or disposal of assets in the Ordinary Course of Business with an
aggregate value of less than $150,000;

(i) entry into any settlement, conciliation or similar agreement other than such
agreements providing for solely monetary settlements which do not exceed
$150,000;

(j) bonus or any wage or salary increase to any employee or group of employees
(except as required by pre-existing contracts or bonus plans for hourly and
salaried employees, in each case that are described in Section 4.13 of the
Disclosure Schedule, or with respect to employees with an annual compensation
not in excess of $85,000), or entering into, amendment or termination of any
collective bargaining agreement or other employment agreement;

(k) plant closing or other layoff of employees that have triggered any
obligation under the Worker Adjustment and Retraining Notification Act, as
amended, or any similar foreign, state, provincial or local law, regulation or
ordinance (jointly, the “WARN Act”);

(l) mortgages or pledges of any of its properties or assets or attachment of any
Security Interest thereon, except for Permitted Encumbrances;

(m) (i) sale, assignment, transfer, lease, license or other encumbrance on any
of its Intellectual Property, (ii) disclosure of any Confidential Information to
any Person (other than to Buyer and its Affiliates and advisors or to other
potential purchasers of Parent, Seller or Target which have entered into
confidentiality agreements with the Target, Parent or Seller with respect to
such disclosure (any such agreement entered into with Parent or Seller, a
“Seller Confidentiality Agreement”), and other than in the Ordinary Course of
Business in circumstances in which it has imposed reasonable confidentiality
restrictions), or (iii) abandonment or lapse of any material Intellectual
Property rights;

(n) waiver of any rights of material value (whether or not in the Ordinary
Course of Business);

(o) loans or advances to, guaranties for the benefit of, any Person (other than
advances to Target’s or its Subsidiaries’ employees in the Ordinary Course of
Business);

(p) charitable contributions or pledges exceeding in the aggregate $25,000 or
any political contributions;

(q) purchase or other acquisition of any notes, obligations, securities, capital
stock or ownership interest in any Person or any steps taken to incorporate any
Subsidiary;

(r) action or failure to take any action that has, had or could reasonably be
expected to have the effect of accelerating to pre-Closing periods sales to
customers or other revenues that could otherwise be expected to take place or be
incurred after the Closing;

(s) entry into, amendment or termination of any contract other than in the
Ordinary Course of Business; or

(t) agreement, whether orally or in writing, to do or bring about any of the
foregoing.

4.9 Legal Compliance. Except as set forth on Section 4.9 of the Disclosure
Schedule, each of the Target and its Subsidiaries (and, to the extent affecting
the Target or any of its Subsidiaries, each of Parent, Seller and their
respective Subsidiaries) is, and for the past three years has been, in material
compliance with all applicable laws (including rules, regulations, codes, plans,
injunctions, judgments, orders, decrees, rulings, and charges thereunder) of
federal, state, local, and foreign governments (and all agencies thereof).
During the past three (3) years, no material notices have been received by and
no material claims have been filed against Target or any of its Subsidiaries
alleging a violation of any such laws, ordinances, codes, rules, requirements or
regulations. None of Parent, Seller, Target nor any of their respective
Subsidiaries has made any bribes, kickback payments or other similar payments of
cash or other consideration, including payments to customers or clients or
employees of customers or clients for purposes of doing business with such
Persons.

4.10 Tax Matters.

(a) Each of Target and its Subsidiaries has timely filed all Income Tax Returns
and all other material Tax Returns that it was required to file. All such Tax
Returns were correct and complete in all material respects. All material Taxes
owed by any of Target and its Subsidiaries (whether or not shown or required to
be shown on any Tax Return) have been paid. Neither Target nor any of its
Subsidiaries currently is the beneficiary of any extension of time within which
to file any Tax Return. No claim has ever been made by an authority in a
jurisdiction where Target or any of its Subsidiaries does not file Tax Returns
that it is or may be subject to taxation by that jurisdiction, other than have
been settled and listed on Section 4.10 of the Disclosure Schedule. There are no
liens on any of the assets of Target or any of its Subsidiaries that arose in
connection with any failure (or alleged failure) to pay any Tax. Each of Target
and its Subsidiaries has withheld and paid all material Taxes required to have
been withheld and paid in connection with amounts paid or owing to any employee,
independent contractor, creditor, stockholder, or other third party, and all
Forms W-2 and 1099 required with respect thereto have been properly completed
and timely filed.

(b) Section 4.10(b) of the Disclosure Schedule lists all federal, state, local,
and foreign Tax Returns filed with respect to any of the Target and its
Subsidiaries for taxable periods ended on or after December 31, 2003, indicates
those Tax Returns that have been audited, and indicates those Tax Returns that
currently are the subject of audit. Parent and the Seller have provided access
to the Buyer correct and complete copies of all federal Tax Returns, examination
reports, and statements of deficiencies assessed against or agreed to by any of
the Target and its Subsidiaries since December 31, 2003. There is no material
dispute or claim concerning any Tax liability of Target or its Subsidiaries
either (A) claimed or raised by any authority in writing or (B) as to which
Target or its Subsidiaries has Knowledge.

(c) None of the Target and its Subsidiaries has waived any statute of
limitations in respect of Income Taxes or agreed to any extension of time with
respect to a Tax assessment or deficiency, except as listed on Section 4.10(c)
of the Disclosure Schedule.

(d) None of the Target and its Subsidiaries is a party to any Tax allocation,
indemnification, or sharing agreement, other than that certain Tax Sharing
Agreement, dated as of September 30, 2002, among Yellow Corporation and Parent
and its Subsidiaries.

(e) Neither Target nor its Subsidiaries has made any payments, is obligated to
make any payments, or is a party to any agreement, including with respect to
this transaction, that could obligate it to make any payments that will not be
deductible under Code §280G.

(f) Neither Target nor any of its Subsidiaries has been a member of an
Affiliated Group filing a consolidated federal Income Tax Return other than a
group the common parent of which is Parent. Parent has filed a consolidated
federal Income Tax Return with Target and its Subsidiaries for the taxable year
immediately preceding the current taxable year and will be eligible to make the
Section 338(h)(10) Election.

(g) Each Affiliated Group has timely filed all Tax Returns that it was required
to file for each taxable period during which any of the Target and its
Subsidiaries was a member of the group, all such Tax Returns were correct and
complete in all material respects, and all material Taxes owed by such
Affiliated Group (whether or not shown or required to be shown on any Tax
Return) have been paid.

(h) None of the Target and its Subsidiaries has Knowledge of any liability for
Taxes of any Person other than the Target and its Subsidiaries under Reg. §
1.1502-6 (or any similar provision of state, local or foreign law), as a
transferee or successor, by contract or otherwise.

(i) There is no dispute or claim concerning any Income Tax liability of any SCST
Affiliated Group for any taxable period during which Target or any of its
Subsidiaries was a member of the group either (A) claimed or raised by any
authority in writing or (B) as to which Parent or Seller and the directors and
officers (and employees responsible for Tax matters) of any of Parent and its
Subsidiaries has Knowledge based upon personal contact with any agent of such
authority. No SCST Affiliated Group has waived any statute of limitations in
respect of any Taxes or agreed to any extension of time with respect to a Tax
assessment or deficiency for any taxable period during which any of Target and
its Subsidiaries was a member of the group.

(j) None of the Target nor any of Target’s Subsidiaries, or Seller or Parent has
engaged in a “listed transaction” as defined in Treasury Regulation
§ 1.6011-4(b)(2).

(k) To the extent that Target or any of its Subsidiaries has in place any
“nonqualified deferred compensation plan” within the meaning of Section 409A of
the Code, such plan has been operated in good faith compliance with Section 409A
of the Code at all times.

4.11 Real Property.

(a) Section 4.11(a) of the Disclosure Schedule sets forth the address and
description of each parcel of Owned Real Property. With respect to each parcel
of Owned Real Property:

(i) the Target or one of its Subsidiaries has marketable fee simple title, free
and clear of all Security Interests, except Permitted Encumbrances and items
listed on the Title Commitments;

(ii) none of the Target or its Subsidiaries has leased, is subject to, or
otherwise granted to any Person the right to use or occupy such Owned Real
Property or any portion thereof;

(iii) there are no outstanding options, rights of first offer or rights of first
refusal to purchase such Owned Real Property or any portion thereof or interest
therein;

(iv) To the Knowledge of the Target or any of its Subsidiaries, neither Target
or any of its Subsidiaries has received written notice from insurers of the
Owned Real Property relating to any material violations, deficiencies or need
for repairs;

(v) To the Knowledge of the Target or any of its Subsidiaries, no fact or
condition exists which would result in the termination of the current access
from any property comprising part of the Owned Real Property to any presently
existing public highways and roads adjoining or situated on the Owned Real
Property;

(vi) To the Knowledge of the Target or any of its Subsidiaries, except as set
forth in Section 4.11(a)(vi) of the Disclosure Schedule and except as shown on
the existing surveys previously provided to Buyer, neither Target or any of its
Subsidiaries has received notice from any third party with respect to any
encroachments or other facts or conditions affecting any of the Owned Real
Property, which would interfere in any respect with the use, occupancy or
operation thereof as currently used, occupied and operated in any material
manner; and

(vii) Except as set forth in Section 4.11(a)(ix) of the Disclosure Schedule,
neither Target nor any of its Subsidiaries has received written notice that any
condemnation proceedings or similar actions or proceedings are now pending or
threatened with respect to the Owned Real Property or any part thereof.

(b) Section 4.11(b) of the Disclosure Schedule sets forth the address of each
parcel of Leased Real Property, and a true and complete list of all Leases for
each such parcel of Leased Real Property. The Seller has delivered to the Buyer
a true and complete copy of each such Lease document, and in the case of any
oral Lease, a written summary of the material terms of such Lease. Except as set
forth in Section 4.11(b) of the Disclosure Schedule, with respect to each of the
Leases:

(i) None of Target’s or its Subsidiaries’ possession and quiet enjoyment of the
Leased Real Property under such Lease has been disturbed, to Seller’s Knowledge,
no third party has any right to disturb the Lease, and there are no disputes
with respect to such Lease;

(ii) no security deposit or portion thereof deposited with respect to such Lease
has been applied in respect of a breach or default under such Lease which has
not been redeposited in full;

(iii) the other party to such Lease is not an Affiliate of, and otherwise does
not have any economic interest in, any of Target or its Subsidiaries;

(iv) none of Target or its Subsidiaries has collaterally assigned or granted any
other security interest in such Lease or any interest therein;

(v) there are no liens or options on the estate or interest created by such
Lease except as set forth on Section 4.11(b)(v) of the Disclosure Schedule;

(vi) each of the Leases is in full force and effect, and has not been amended,
modified, or supplemented, except as set forth on Section 4.11(b)(vi) of the
Disclosure Schedule;

(vii) To the Knowledge of the Target or any of its Subsidiaries, except as set
forth in Section 4.11(b)(vii) of the Disclosure Schedule, neither Target or any
of its Subsidiaries has received notice from any third party with respect to any
encroachments or other facts or conditions affecting any of the Leased Real
Property which would interfere in any respect with the use, occupancy or
operation thereof as currently used, occupied and operated in any material
manner; and

(viii) the Leases constitute all written and oral agreements of any kind for the
leasing, rental, use or occupancy of the Leased Real Property;

(ix) except to the extent the lease expressly requires that the tenant’s
equipment and/or trade fixtures remain at such Leased Real Property after the
termination of the lease, Target has ownership of and the right to remove any
and all of Target and its Subsidiaries’ equipment and trade fixtures, as
identified on the consolidated balance sheets of Target and its Subsidiaries,
including the Most Recent Balance Sheet, that are necessary and appropriate to
conduct its business at each Leased Real Property; and

(x) To the Knowledge of Target and any of its Subsidiaries, neither Landlord or
any third party has provided notice or a request for the right to payment of
rents, an estoppel, a Subordination, Non-disturbance and Attornment Agreement or
requirement that the Lease be effective only upon the consent of such other
party, except as set forth in Section 4.11(v)(ix) of the Disclosure Schedule.

(c) The Owned Real Property identified in Section 4.11(a) of the Disclosure
Schedule and the Leased Real Property identified in Section 4.11(b) of the
Disclosure Schedule (collectively, the “Real Property”), comprise all of the
real property regularly used or intended to be used in, or otherwise related to,
Target’s and its Subsidiaries’ business; and none of Target or its Subsidiaries
is a party to any agreement or option to purchase any real property or interest
therein.

(d) To the Knowledge of Parent and Seller, each have provided Buyer with all
existing title insurance policies, commitments or reports and surveys within
their possession or control with respect to each Real Property.

4.12 Intellectual Property. Section 4.12 of the Disclosure Schedule sets forth a
true and complete list of all registered Intellectual Property and all material
unregistered Intellectual Property owned by, or licensed to, the Target or any
of its Subsidiaries, indicating for each registered item of owned Intellectual
Property the registration or application number and the applicable filing
jurisdiction, including all licenses of Intellectual Property to which Target or
any of its Subsidiaries is a party (collectively, the “Scheduled Intellectual
Property”). Except as set forth in Section 4.12 of the Disclosure Schedule:
(i) all Intellectual Property owned by the Target or any of its Subsidiaries is
owned free and clear of all Security Interests, is valid, subsisting and
enforceable, and is not subject to any outstanding order, judgment, decree or
agreement adversely affecting the Target’s or its Subsidiaries’ use thereof or
its rights thereto; (ii) the Target and its Subsidiaries own all right title and
interest in and to, or have sufficient rights under a valid and enforceable
written license listed in Section 4.12 of the Disclosure Schedule to use all
Intellectual Property used in their business as presently conducted, all of
which rights shall survive unchanged immediately after the consummation of the
transactions contemplated by this Agreement; (iii) Target and its Subsidiaries
in the current conduct of their business do not infringe, misappropriate or
otherwise violate the Intellectual Property rights of any third party and Target
and its Subsidiaries in the past conduct of their business have not infringed,
misappropriated or otherwise violated the Intellectual Property rights of any
third party; (iv) to Target’s Knowledge, no Person is infringing,
misappropriating or otherwise violating, or has infringed, misappropriated or
otherwise violated, any Intellectual Property right that the Target or its
Subsidiaries own or hold; (v) no Seller or Affiliate of Seller owns any
Intellectual Property that is used in the Target’s and its Subsidiaries’
business; and (vi) Target’s and its Subsidiaries’ computer firmware, hardware,
databases and software (whether general or special purpose), information
technology infrastructure, and other similar or related items of automated,
computerized and/or software systems used or relied upon by the Target and its
Subsidiaries in the conduct of their business are in useable condition in all
material respects and are sufficient for the conduct of the Target’s and its
Subsidiaries business as currently conducted in all material respects.

4.13 Contracts.

(a) Section 4.13 of the Disclosure Schedule lists all of the following
agreements (“Material Contracts”) to which Target or any of its Subsidiaries is
a party or bound and denotes with an asterisk (*) whether the consent of any
third party thereto is required under any of the Material Contracts as a result
of the consummation of the transactions contemplated by this Agreement:

(i) any agreement concerning a partnership or joint venture;

(ii) any agreement (or group of related agreements) under which Target or any of
its Subsidiaries has created, incurred, assumed or guaranteed any Indebtedness
for borrowed money or any capitalized or other lease obligation or under which a
Security Interest has been imposed on any of its assets, tangible or intangible
or involving equipment with an individual or aggregate value in excess of
$100,000 or requiring payments in excess of $100,000;

(iii) any agreement concerning noncompetition or otherwise prohibiting the
Target or any of its Subsidiaries from freely engaging in any business or in any
geographic region;

(iv) any agreement with or on behalf of its current or former directors,
officers or employees, or independent consultants including severance
agreements, programs, policies or arrangements, any collective bargaining
agreement or any other contract with any labor union;

(v) any agreement (or group of related agreements) for the lease or sublease of,
or under which Target or any of its Subsidiaries otherwise holds or operates any
real or personal property owned by any other Person providing for payments in
excess of $100,000 per annum;

(vi) any settlement, conciliation or similar agreement pursuant to which, as of
and after the execution date of this Agreement, Target or any of its
Subsidiaries will be required to pay consideration valued in excess of $100,000
or which creates any monitoring, reporting or oversight obligation of Target or
any of its Subsidiaries to any governmental authority outside the Ordinary
Course of Business;

(vii) any agreement under which the consequences of a default or termination
could reasonably be expected to have a Material Adverse Effect;

(viii) any pension, profit sharing, stock option, employee stock purchase, bonus
or other plan or arrangement providing for deferred or other compensation to
employees, former employees or consultants, or any other employee benefit plan
or arrangement;

(ix) any contract under which Target or any of its Subsidiaries has advanced or
loaned any other Person amounts in the aggregate exceeding $10,000;

(x) any guaranty, performance bond or similar agreement;

(xi) any lease or agreement under which Target or any of its Subsidiaries is
lessor of or permits any third party to hold or operate any material property,
real or personal, owned or controlled by Target or any of its Subsidiaries;

(xii) any agreement under which Target or any of its Subsidiaries licenses
Intellectual Property to, or licenses Intellectual Property from, a third
Person, excluding any licenses of commercially available, off-the-shelf software
programs or licenses purchased or licensed for less than a total cost of
$25,000;

(xiii) any agreement under which it has granted any Person any registration
rights (including demand or piggyback registration rights);

(xiv) any sales or franchise agreement (other than customer agreements);

(xv) any agreement with a term of more than six months which is not terminable
by Target or any of its Subsidiaries upon less than 30 days’ notice without
penalty and involves a consideration in excess of $100,000 annually;

(xvi) any contract regarding voting, transfer or other arrangements related to
Target’s capital stock or warrants, options or other rights to acquire any of
the Target’s capital stock;

(xvii) any settlement, conciliation or similar agreement other than any such
agreement providing solely for the payment of monetary damages which was entered
into and fully performed prior to January 1, 2006;

(xviii) any agreement in the nature of a covenant, condition, easement,
restriction, reservation or encumbrance benefiting the holder of any Owned Real
Property or Leased Real Property;

(xix) any agreement between the Parent, Seller or any of its Subsidiaries (other
than Target and its Subsidiaries), on the one hand, and Target or any of its
Subsidiaries, on the other hand; or

(xx) any other agreement which is material to its operations and business
prospects or involves a consideration in excess of $100,000 annually (other than
customer agreements).

(b) Seller has delivered or made available to Buyer on its electronic datasite a
correct and complete copy of each written Material Contract and an accurate
description of each oral Material Contract. With respect to each Material
Contract, each Lease listed or required to be listed on Section 4.11(b) of the
Disclosure Schedule and each agreement listed on Section 4.13 of the Disclosure
Schedule:

(i) such agreement is legal, valid, binding, enforceable and in full force and
effect, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors’ rights generally and to general principles
of equity, regardless of whether enforcement is sought in a proceeding at law or
in equity;

(ii) None of Parent, Seller, Target nor any of their respective Subsidiaries is
in breach or default, and no event has occurred which with notice or lapse of
time would constitute a breach or default by such Person or permit any third
party to terminate, modify or accelerate, such agreement;

(iii) neither Target nor any of its Subsidiaries has any present expectation or
intention of not fully performing its obligations under such agreement;

(iv) no such agreement is currently subject to or, to Seller’s Knowledge, is
expected to be subject to cancellation or any other material modification by the
other party thereto or is subject to or, to Seller’s Knowledge, is expected to
be subject to any penalty, right of set-off or other charge by the other party
thereto for late performance or delivery; and

(v) to Seller’s Knowledge, no third party is in breach or default, and no event
has occurred which with notice or lapse of time would constitute a breach or
default by such third party or permit Target or any of its Subsidiaries to
terminate, modify, or accelerate, such agreement.

4.14 Powers of Attorney. There are no outstanding powers of attorney executed on
behalf of any of the Target and its Subsidiaries.

4.15 Litigation(a) . Except as set forth on Section 4.15 of the Disclosure
Schedule, and except for claims by customers of the Target or its Subsidiaries
in the Ordinary Course of Businesses for cargo damage or destruction seeking
solely monetary damages not exceeding $40,000 individually, there are no (and,
subject to the last sentence of this Section 4.15) during the three years
preceding the date hereof, there have not been any) material actions, suits,
proceedings (including any arbitration proceedings), charges, complaints,
grievances, orders, investigations or claims pending or, to Target’s or Seller’s
Knowledge threatened against Target or against Parent, Seller or any of their
respective Affiliates and affecting Target or any of its Subsidiaries (or to
Target’s or Seller’s Knowledge, pending or threatened against or affecting any
of the officers, directors or employees of Target or any of its Subsidiaries
with respect to their business or proposed business activities), or pending or
threatened by Target or any of its Subsidiaries against any Person, at law or in
equity, or before or by any governmental department, commission, board, bureau,
agency or instrumentality (including any actions, suits, proceedings or
investigations with respect to the transactions contemplated by this Agreement);
neither Target nor any of its Subsidiaries is subject to any arbitration
proceedings under collective bargaining agreements or otherwise; and, to
Target’s or Seller’s Knowledge, no facts or circumstances exist from which it is
reasonably likely that any of the foregoing will occur. The foregoing includes,
without limitation, actions pending or threatened involving the prior employment
of any of Target’s or its Subsidiaries’ employees, their use in connection with
Target’s or its Subsidiaries’ businesses of any information or techniques
allegedly proprietary to any of their former employers or their obligations
under any agreements with prior employers. None of Target and its Subsidiaries
are subject or bound by any judgment, order or decree of any court or other
governmental agency. Section 4.15 of the Disclosure Schedule shall separately
identify all current actions, suits, proceedings (including any arbitration
proceedings), charges, complaints, grievances, orders, investigations or claims
from actions, suits, proceedings (including any arbitration proceedings),
charges, complaints, grievances, orders, investigations or claims which have
been resolved prior to the date hereof. Notwithstanding the foregoing,
Section 4.15 of the Disclosure Schedules shall not be required to disclose any
actions, suits, proceedings (including any arbitration proceedings), charges,
complaints, grievances, orders, investigations or claims which have been fully
resolved prior to the date of this Agreement and which occurred in the Ordinary
Course of Businesses (i) for personal injury or property damage (including
automobile liability), (ii) for workers compensation or (iii) by customers of
the Target or its Subsidiaries for cargo damage or destruction, in each case
seeking solely monetary damages not exceeding $40,000 individually.

4.16 Employee Benefits.

(a) Section 4.16(a) of the Disclosure Schedule lists each Employee Benefit Plan
that any of the Target and its Subsidiaries maintains or to which any of the
Target and its Subsidiaries contributes or is required to contribute and each
Employee Benefit Plan maintained by Parent or Seller or any Subsidiary of Parent
or Seller under which any employee or former employee of the Target and its
Subsidiaries participates or is entitled to benefits. Section 4.16(a) shall
identify which, if any, of the Employee Benefit Plans are Target Benefit Plans.
Parent and Seller have delivered to Buyer complete and correct copies of the
plan documents and, if applicable, summary plan descriptions, the most recent
determination letter received from the IRS, the most recent annual report
(Form 5500, with all applicable attachments), and all related trust agreements,
insurance contracts, and other funding arrangements that implement each Employee
Benefit Plan set forth on Section 4.16(a).

(i) Each such Employee Benefit Plan set forth on Section 4.16(a) (and each
related trust, insurance contract, or fund) has been maintained, funded and
administered in all material respects in accordance with the terms of such
Employee Benefit Plan and complies in form (or, except as set forth on
Section 4.16(a)(i), shall be timely amended to so comply) and in operation in
all material respects with the applicable requirements of ERISA and the Code.

(ii) All material contributions (including all employer contributions and
employee salary reduction contributions) which are due have been timely made and
all material contributions for any period ending on or before the Closing Date
that are not yet due will have been made or properly accrued with respect to
each Employee Benefit Plan which is an Employee Pension Benefit Plan or Target
Benefit Plan. All material premiums, claims or other payments (including all
employer contributions and employee salary reduction contributions) for all
periods ending on or prior to the Closing Date which are due will have been paid
or properly accrued with respect to each such Employee Benefit Plan which is an
Employee Welfare Benefit Plan. Target and its Subsidiaries have fully complied
with all of the provisions of Sections 601 to 609 of ERISA and Sections 701 to
709 of ERISA.

(iii) Each such Employee Pension Benefit Plan which is intended to meet the
requirements of a “qualified plan” under Code §401(a) has received a
determination letter from IRS to the effect that it meets the requirements of
Code §401(a) and, to the Knowledge of Seller, nothing has occurred since the
date of such determination that could adversely affect the qualification of such
Employee Pension Benefit Plan.

(iv) As of the last day of the most recent prior plan year, the market value of
assets under each such Employee Benefit Plan which is an Employee Pension
Benefit Plan (other than any Multiemployer Plan) equaled or exceeded the present
value of liabilities thereunder (determined in accordance with then current
funding assumptions). Notwithstanding the foregoing, this Section 4.16(a) does
not apply to any Employee Pension Benefit Plan which is unfunded and maintained
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees.

(v) Except as set forth on Section 4.16(a)(v), none of the Employee Benefit
Plans provides any separation, severance, termination or similar benefit or
accelerate any vesting schedule or alter any benefit structure with respect to
any employee or former employee of Target or its Subsidiaries solely as a result
of a change in control of ownership within the meaning of any Employee Benefit
Plans or Section 280G of the Code.

(vi) None of the Target and its Subsidiaries has incurred any liability or has
any potential to the PBGC (other than PBGC premium payments) or otherwise under
Title IV of ERISA (including any withdrawal liability) with respect to any such
Employee Benefit Plan which is an Employee Pension Benefit Plan.

(b) Except as set forth in Section 4.16(b) of the Disclosure Schedule, with
respect to each Target Benefit Plan that any of the Target and its Subsidiaries
or any ERISA Affiliate maintains or has maintained or to which any of them
contributes, or has been required to contribute:

(i) No action, suit, proceeding, hearing, or, to the Knowledge of the Seller,
investigation with respect to any such Target Benefit Plan (other than routine
claims for benefits) is pending, and neither the Target nor the Seller have any
Knowledge of any facts that would give rise to or could reasonably be expected
to give rise to any such action, suit or claim.

(ii) No Target Benefit Plan provides benefits to any employee or former employee
of any entity other than Target and its Subsidiaries and no Target Benefit Plan
has any material unfunded liability that is not accurately reflected on the Most
Recent Balance Sheet.

(iii) No Target Benefit Plan is (i) a “defined benefit plan” as defined in
Section 3(35) of ERISA or any other plan subject to the funding requirements of
Section 412 of the Code or Section 302 of Title IV of ERISA, (ii) a
“multiemployer plan” as defined in Section 3(37) or 4001(a)(3) of ERISA, or
(iii) any employee benefit plan, program or arrangement that provides for
post-retirement medical, life insurance or other welfare-type benefits (other
than health continuation coverage required by COBRA).

4.17 Environmental, Health, and Safety Matters. Except as set forth on Section
4.17 of the Disclosure Schedule:

(a) the Target and its Subsidiaries are and have been in material compliance
with Environmental, Health, and Safety Requirements.

(b) the Target and its Subsidiaries have not received any written notice, report
or other information regarding any actual or alleged material violation of
Environmental, Health, and Safety Requirements, or any material liabilities or
potential material liabilities (whether accrued, absolute, contingent,
unliquidated or otherwise), including any investigatory, remedial or corrective
obligations, relating to the Target or its Subsidiaries or their current or
former facilities arising under Environmental, Health, and Safety Requirements.

(c) neither the Target nor any of its Subsidiaries nor any of their respective
predecessors, Affiliates has released, treated, stored, disposed of, arranged
for or permitted the disposal of, transported, handled, spilled or exposed any
Person to any Hazardous Substance as has given or would give rise to material
liabilities under Environmental, Health, and Safety Requirements.

(d) except as would not give rise to material liabilities or obligations of the
Target or any of its Subsidiaries under Environmental, Health, and Safety
Requirements, no Hazardous Substances are present, in, on, under or emanating
from any Owned Real Property or Leased Real Property, or any formerly owned or
leased property, including the land and the improvements, ground water and
surface water thereof.

(f) Neither this Agreement nor the consummation of the transaction that is the
subject of this Agreement will result in any obligations for site investigation
or cleanup, or notification to or consent of government agencies or third
parties, pursuant to the New Jersey Industrial Site Recovery Act (“ISRA”) or any
comparable “responsible property transfer” Environmental, Health and Safety
Requirements.

(e) Seller has furnished to Buyer all environmental audits, reports and other
material environmental documents relating to the current or former properties,
facilities or operations of Target and its Subsidiaries, or their affiliates or
predecessors, which are in its possession or under its reasonable control.

This Section 4.17 contains the sole and exclusive representations and warranties
of the Seller with respect to any environmental, health, or safety matters,
including without limitation any liabilities or obligations arising under any
Environmental, Health, and Safety Requirements.

4.18 Certain Business Relationships with the Target and Its Subsidiaries. Except
as set forth on Section 4.18 of the Disclosure Schedule, none of the Parent or
Seller, their Affiliates and their respective officers, directors, employees or
Affiliates (in each case other than Target and its Subsidiaries) or, to the
Seller’s Knowledge, any individual related by blood, marriage or adoption to any
such Person, or any entity in which such Person has a beneficial interest, has
been involved in any material business arrangement or relationship with any of
the Target or its Subsidiaries within the past twelve (12) months, or is a party
to any agreement, understanding, contract, commitment or transaction with Target
or any of its Subsidiaries and none of the Seller, Parent or their respective
Affiliates (other than Target and its Subsidiaries) owns or has any interest in
any asset, tangible or intangible, which is used in the business of any of the
Target or its Subsidiaries.

4.19 Permits. Section 4.19 of the Disclosure Schedules identifies each material
license, franchise, permit, certificate, approval or other similar authorization
affecting, or relating to, the business conducted by the Target and its
Subsidiaries (the “Permits”), together with the name of the government agency or
entity issuing such Permit. Except as set forth on Section 4.19 of the
Disclosure Schedules, (a) the Permits are valid and in full force and effect and
each such Permit will be in full force and effect in accordance with its terms
immediately following the Closing (b) neither the Target nor any of its
Subsidiaries is in material violation of the Permits and (c) no action is
pending or, to Seller’s Knowledge, threatened, to revoke, suspend, modify or
limit any material Permit.

4.20 Bank Accounts. Section 4.20 of the Disclosure Schedules lists the names and
locations and, as applicable, account numbers of all banks, trust companies,
savings and loan associations and other financial institutions at which the
Target or any of its Subsidiaries maintains safe deposit boxes, checking
accounts or other accounts of any nature and the names of all parties authorized
to draw thereon, make withdrawals therefrom or have access thereto.

4.21 Books and Records. The minute books and other similar records of the Target
and each of its Subsidiaries contain a true and complete record, in all material
respects, of all action taken at all meetings and by all written consents in
lieu of meetings of the boards of directors and stockholders and similar
governing bodies of the Target and each of its Subsidiaries. The stock transfer
ledgers or other similar records of the Target and each of its Subsidiaries
accurately reflect all transfers of the capital stock of the Target and each of
its Subsidiaries.

4.22 Employees.

(a) Section 4.22 of the Disclosure Schedules correctly sets forth the name and
current annual salary and bonus paid for Target’s fiscal year ended December 31,
2005 to Target’s and its Subsidiaries’ employees receiving more than $85,000 in
annual compensation and whether any employees are absent from active employment,
including, but not limited to, leave of absence or disability.

(b) Except as set forth on Section 4.22 of the Disclosure Schedule, Seller has
no Knowledge of any organizational effort presently being made or threatened in
writing by or on behalf of any labor union with respect to the employees of the
Target or any of its Subsidiaries and to the Knowledge of Seller and Parent no
such efforts have been made within the last three years. Neither the Target nor
any of its Subsidiaries is experiencing any strikes, grievances, slowdown, work
stoppage, or material unfair labor practice claims. Within the past 3 years,
neither Target nor any of its Subsidiaries have implemented any layoff of
employees giving rise to any obligations under the WARN Act without complying
with such obligations.

(c) except as set forth on Section 4.22(c) of the Disclosure Schedule:

(i) neither the Target nor any of its Subsidiaries is party to or bound by any
collective bargaining agreement or relationship;

(ii) to the Knowledge of Parent and Sellers, no executive of Target or any of
its Subsidiaries, employee Target or any of its Subsidiaries with annualized
compensation of at least $85,000, or group of employees of the Target or any of
its Subsidiaries have any plans to terminate employment with the Target or its
Subsidiaries;

(iii) the Target and each of its Subsidiaries have, during the past three years,
complied in all material respects with all laws relating to the employment of
labor (including but not limited to provisions thereof relating to wages, hours,
equal opportunity, collective bargaining, immigration, layoffs and the payment
of social security and other Taxes);

(iv) neither the Target nor any of its Subsidiaries nor, to Seller’s Knowledge,
any of their respective employees are subject to any non-compete, nondisclosure,
confidentiality, employment, consulting or similar agreements relating to,
affecting or in conflict with the present or proposed business activities of the
Target or any of its Subsidiaries, except for agreements between Target or its
Subsidiaries and their present and former employees.

4.23 Names and Locations. Except as set forth on Section 4.23, during the
five-year period prior to the execution and delivery of this Agreement, neither
Target nor any of its Subsidiaries or their respective predecessors has used any
name or names under which it has invoiced account debtors, maintained records
concerning its assets or otherwise conducted business. All of the tangible
assets and properties of Target and its Subsidiaries are located at the
locations set forth on Section 4.23.

4.24 Intentionally Omitted.

4.25 Customers and Suppliers. Section 4.25 of the Disclosure Schedule sets
forth, for each of the fiscal years ended December 31, 2004 and December 31,
2005 and for the five-month periods ended May 31, 2005 and May 31, 2006, (a) a
list of the top twenty customers of Target and its Subsidiaries (on a
consolidated basis) (by volume of sales to such customers) and (b) a list of the
top ten suppliers of Target and its Subsidiaries (on a consolidated basis) (by
volume of purchases from such suppliers), and, with respect to such customers,
the committed volume of services to be provided to such customers for the fiscal
year ending December 31, 2006. None of Parent or Seller have any Knowledge that
Parent, Seller, Target or any of their respective Subsidiaries have received any
notice from any customer identified or required to be identified on Section 4.25
of the Disclosure Schedule with respect to the five-month period ended May 31,
2006 or from any agent or representative of any such customer, to the effect
that such customer will stop, materially decrease the rate of, or materially
change the terms (whether related to payment, price or otherwise) with respect
to, purchasing services from Target or any of its Subsidiaries (whether as a
result of the consummation of the transactions contemplated hereby or
otherwise). None of Parent or Seller have any Knowledge that Parent, Seller,
Target or any of their respective Subsidiaries have received any notice from any
supplier identified or required to be identified on Section 4.25 of the
Disclosure Schedule with respect to the five-month period ended May 31, 2006 or
from any agent or representative of any such supplier to the effect that such
supplier will stop, materially decrease the rate of, or materially change the
terms (whether related to payment, price or otherwise) with respect to,
supplying materials, products or services to Target or any of its Subsidiaries
(whether as a result of the consummation of the transactions contemplated hereby
or otherwise).

4.26 Insurance. Section 4.26(a) of the Disclosure Schedule lists each insurance
policy maintained by or on behalf of the Target and each of its Subsidiaries.
All of such insurance policies are in full force and effect and shall remain so
until the Closing, at which time the Target shall cease to participate in the
policies marked with an asterisk (*) on Section 4.26(a) of the Disclosure
Schedule. Parent and Seller have delivered to Buyer and its insurance advisor an
accurate, correct and complete loss history of Target and its Subsidiaries from
March 1, 2000 through April 30, 2006 with respect to bodily injury, property
damage and workers compensation claims. Since April 30, 2006, there have been no
material losses outside of the Ordinary Course of Business and the loss history
of Target and its Subsidiaries with respect to bodily injury, property damage
and workers compensation has been consistent in all material respects, with
respect to amount and types of claims, as the loss history provided by Parent
and Seller to Buyer through April 30, 2006. None of Parent, Seller, Target or
any of their respective Subsidiaries are in default with respect to its
obligations under any insurance policy maintained by it, and none of Parent,
Seller, Target or any of their respective Subsidiaries has been denied insurance
coverage. Except as set forth on Section 4.26(a), none of Parent, Seller, Target
and their respective Subsidiaries have any self-insurance or co-insurance
programs.

4.27 Closing Date. The representations and warranties of the Parent and Seller
contained in Article 3 and 4 and elsewhere in this Agreement and all information
delivered in any schedule, attachment or exhibit hereto or in any certificate
delivered by Seller or Target to Buyer shall be true and correct on the Closing
Date as though then made and as though the Closing Date was substituted for the
date of this Agreement throughout such representations and warranties.

4.28 Disclaimer of other Representations and Warranties. Except as expressly set
forth in this Agreement or any certificate or agreement delivered pursuant to
this Agreement, the Seller makes no representation or warranty, express or
implied, at law or in equity, in respect of the Target, its Subsidiaries, or any
of their respective assets, liabilities or operations, including, without
limitation, with respect to merchantability or fitness for any particular
purpose, and any such other representations or warranties are hereby expressly
disclaimed. Buyer hereby acknowledges and agrees that, except to the extent
specifically set forth in this Agreement or any certificate or agreement
delivered pursuant to this Agreement, the Buyer is purchasing the Target Shares
on an “as-is, where-is” basis.

ARTICLE 5

Pre-Closing Covenants

The Parties agree as follows with respect to the period between the execution of
this Agreement and the Closing.

5.1 General. Each of the Parties will use its reasonable best efforts to take
all action and to do all things necessary, proper, or advisable in order to
consummate and make effective the transactions contemplated by this Agreement
(including satisfaction, but not waiver, of the closing conditions set forth in
Article 7 below).

5.2 Notices and Consents. The Parent and Seller will cause each of the Target
and its Subsidiaries to give any notices to third parties, and will cause each
of the Target and its Subsidiaries to use its commercially reasonable efforts to
obtain any third party consents, that are required in connection with the
transactions contemplated by this Agreement pursuant to the terms of any
contract, lease, license, instrument or other arrangement to which the Target or
any of its Subsidiaries is a party or is bound; provided, however,
notwithstanding anything to the contrary contained in this Agreement, none of
the Parent, Seller, Target or any of its Subsidiaries are obligated to pay any
material amount in order to obtain any consents or authorizations required to
consummate the transactions contemplated in this Agreement. Each of the Parties
will (and the Parent and Seller will cause each of the Target and its
Subsidiaries to) give any notices to, make any filings with, and use its
reasonable best efforts to obtain any authorizations, consents, and approvals of
governments and governmental agencies required to consummate the transactions
contemplated in this Agreement.

5.3 Employees; Employee Non-Compete Agreements.

(a) Prior to the Closing, Parent, Seller and their respective Affiliates (other
than the Target and its Subsidiaries) shall transfer and assign to Target all of
their rights, title and interest in and to any agreement between such Person and
an Acquired Employee pursuant to which an Acquired Employee is restricted from
competing with the Parent, Seller or any of their respective Affiliates or from
disclosing any Confidential Information.

(b) Prior to the Closing, without the express written consent of Buyer, Parent
and Seller shall not, and shall cause their respective Subsidiaries not to,
(a) transfer any employee of the Target or its Subsidiaries to, or otherwise
permit any employee of the Target or its Subsidiaries to become an employee of,
Seller or any of its Subsidiaries other than Target or its Subsidiaries and
(b) transfer any employee of the Parent or Seller or their respective
Subsidiaries (other than Target or its Subsidiaries) to, or otherwise permit any
employee of the Parent or Seller or their respective Subsidiaries (other than
Target or its Subsidiaries) to become an employee of Target or any of its
Subsidiaries.

     
5.4
  Intentionally Omitted.
 
   
5.5
  Intentionally Omitted.
 
   
5.6
  Intentionally Omitted.
 
   
5.7
  Intentionally Omitted.
 
   
5.8
  Intentionally Omitted.
 
   

5.9 Termination of Affiliate Agreements. Between the date hereof and the Closing
Date, Parent and Seller will terminate and will cause Target and each of their
respective Subsidiaries to terminate all inter-company agreements between Target
or any of its Subsidiaries on the one hand and Parent or any Subsidiary or
Affiliate of Parent (other than Target or its Subsidiaries) on the other hand,
with no further obligation or liability of the Target or any of its Subsidiaries
and on terms reasonably satisfactory to Buyer, including, without limitation,
that certain Administrative Services Agreement, dated January 1, 2003, between
Parent and Target (the “Administrative Services Agreement”) and (ii) that
certain Letter Agreement dated December 31, 2003, between SCS Transportation,
Inc. and Jevic Transportation, Inc. and the related Revolving Credit Promissory
Note in the principal amount of $75,000,000 dated December 31, 2003 (the “SCS
Line of Credit”).

5.10 Termination of Guaranties. Between the date hereof and the Closing Date,
Parent and Seller shall cause each guaranty by Target or any of its Subsidiaries
of the obligations of Parent, Seller or any of their respective Subsidiaries or
Affiliates (other than Target and its Subsidiaries) to be terminated and
released without incurring any further obligation or liability to Target or any
of its Subsidiaries, contingent or otherwise, and on terms reasonably
satisfactory to Buyer (such termination and releases, the “Guaranty Releases”),
including, without limitation (i) that certain Restated Guaranty Agreement dated
January 31, 2005 by Target in favor of Bank of Oklahoma, N.A., U.S. Bank
National Association, JPMorgan Chase Bank, N.A., Harris Trust and Savings Bank
and LaSalle Bank National Association in connection with the SCS Transportation,
Inc. Agented Revolving Credit Agreement dated September 20, 2002 and the
amendments thereto, and (ii) that certain Guaranty Agreement dated September 20,
2002 by Saia Motor Freight Lines, Inc. and Jevic Transportation, Inc. in
connection with the Master Shelf Agreement of even date between SCS
Transportation, Inc., Prudential Investment management, Inc., The Prudential
Insurance Company of America, Pruco Life Insurance Company, Reliastar Life
Insurance Company and Southland Life Insurance Company.

5.11 Termination of Administrative Manager’s Employment Contracts; Conversion.
Seller and Parent shall cause CRP to be converted into a limited liability
company on terms reasonably satisfactory to Buyer prior to the Closing. Seller
and Parent shall cause Target and its Subsidiaries to provide notice of
termination, on terms and conditions reasonably satisfactory to Buyer, with
respect to each of (i) the administrative manager’s employment contracts with
Creek Road Properties, Inc., a Delaware corporation (“CRP”) (including without
limitation (a) that certain Administrative Manager’s Employment Contract by and
between CRP and Darryl E. Smith, dated as of October 1, 2004, (b) that certain
Administrative Manager’s Employment Contract by and between CRP and Beth L.
Peoples, dated as of October 1, 2004, and (c) that certain Administrative
Manager’s Employment Contract by and between CRP and Melinda McGuigan, dated as
of January 1, 2006) and (ii) that certain Sublease and Administrative Services
Agreement, dated as of October 1, 2004, between CRP and Blue Diamond Realty, LLC
(collectively with the administrative manager’s employment contracts, the “Creek
Road Agreements”). Seller and Parent shall procure and deliver to Buyer
resignations of Darryl E. Smith, as an officer and director of CRP.

ARTICLE 6

Post-Closing Covenants

The Parties agree as follows with respect to the period following the Closing.

6.1 General; Access to Insurance. In case at any time after the Closing any
further action is necessary or desirable to carry out the purposes of this
Agreement, each of the Parties will take such further action (including the
execution and delivery of such further instruments and documents) as the other
Party reasonably may request, all at the sole cost and expense of the requesting
Party (unless the requesting Party is entitled to indemnification therefor under
Article 8 below). Without limiting the foregoing, after the Closing, Parent and
Seller shall provide Buyer and Target with such access and information as may be
reasonably requested by Buyer to obtain debt financing and shall cooperate with
Buyer and Target in connection with Buyer obtaining any Surveys, Title Policies,
Non-Imputation endorsement for either an existing title insurance policy or for
a newly obtained title insurance policy. Parent and Seller shall cause Target
and its Subsidiaries to be permitted to make claims and otherwise have access to
all insurance policies of Parent, the Seller and their Subsidiaries with respect
to pre-Closing facts, circumstances and events.

6.2 Litigation Support. In the event and for so long as any Party actively is
contesting or defending against any action, suit, proceeding, hearing,
investigation, charge, complaint, claim, or demand in connection with (a) any
transaction contemplated under this Agreement (other than against any other
Party) or (b) any fact, situation, circumstance, status, condition, activity,
practice, plan, occurrence, event, incident, action, failure to act, or
transaction on or prior to the Closing Date involving or affecting any of the
Target and its Subsidiaries, the other Party shall use its commercially
reasonable efforts to cooperate with it and its counsel in the defense or
contest and, upon the reasonable request of such contesting or defending Party,
make available their personnel, and provide such testimony and access to their
books and records as shall be reasonably necessary in connection with the
defense or contest, all at the sole cost and expense of the contesting or
defending Party (unless the contesting or defending Party is entitled to
indemnification therefor under Article 8 below).

6.3 Employee Benefit Matters; Compensation.

(a) The Buyer shall provide, or cause the Target to provide as of the Closing
Date base salary and base wages that are substantially similar to the Acquired
Employees’ base salary or base wage as of the Closing Date and employee benefits
(but excluding any defined benefit plan benefits, non-qualified retirement
plans, retiree medical benefits or equity based arrangements) that in the
aggregate are competitive in the industry for companies of comparable size and
nature and in similar locations as of the Closing Date. All service with the
Seller, Parent, the Target or any ERISA Affiliate of the Parent or Seller prior
to the Closing Date by any Acquired Employee shall be treated as if it were
service with the Buyer or any of the Buyer’s Affiliates for purposes of
determining severance benefits and for purposes of eligibility, vesting (and
accrual of benefits with respect to vacation and sick time only) to the same
extent such service was recognized under a similar Employee Benefit Plan of
Parent or Seller, the Target or any ERISA Affiliate as of the Closing Date. The
Buyer shall cause the Target to recognize for purposes of any health and welfare
plans provided by the Buyer or the Target to Acquired Employees following the
Closing Date any copayments and deductibles paid by any Acquired Employee or
dependent of such Acquired Employee under any Target Benefit Plan with respect
to health care expenses incurred prior to the Closing Date, and shall not
exclude any preexisting conditions of any such Acquired Employee or dependents
that were not excluded under the Target Benefit Plans immediately prior to the
Closing Date.

(b) The Buyer shall cause the Target to (i) satisfy all obligations consistent
with the Target’s existing policies, as set forth on Schedule 6.3(b) hereto, to
reemploy or reinstate any individual who is on a leave of absence, paid or
unpaid (including but not limited to a disability leave, a leave due to an
injury or illness subject to workers’ compensation, military leave or a leave
under the Family and Medical Leave Act) or is otherwise absent from active
employment for any other reason on the Closing Date and whose most recent
employment prior to the Closing Date was as an employee of the Target (a list of
which employees is set forth on Schedule 6.3(b)(i) hereto), and (ii) continue
the payments to any such individual who is receiving short term disability pay
on the day before the Closing Date under any Target Benefit Plan in accordance
with Target’s applicable short term disability plan or policy until the date
that such payments would otherwise terminate under said short term disability
plan or policy. Each of the Seller and Parent shall take such action necessary
to cause each Acquired Employee to vest in his or her accrued benefit in the
Capital Accumulation Plan.

(c) The Parent and Seller shall take all actions necessary to cause the Target
to cease, as and where applicable, to be a participating employer in each
Employee Benefit Plan of Parent, the Seller or their respective Subsidiaries,
that is not a Target Benefit Plan, in which Target participates as of the
Closing Date, and to cause each Acquired Employee or dependent of any Acquired
Employee to cease to be eligible for benefits under each such Employee Benefit
Plan in which Target participates with respect to expenses incurred or events
occurring after the Closing Date. For avoidance of doubt, except as specifically
set forth in this Section 6.3, the Parent and Seller shall retain all
liabilities and claims with respect to any Employee Benefit Plan that provides
benefits to any current or former employee of Target or its Subsidiaries that is
not a Target Benefit Plan. As of the Closing, there will be no restricted stock
awards or long term incentive awards that were awarded to employees of the
Target under Parent’s Amended and Restated 2003 Omnibus Incentive Plan for which
the Target will be liable.

(d) The Buyer shall be responsible for the administration of and shall assume
any and all obligations, if any, arising on or after the Closing Date under the
continuation coverage requirements of §§ 601 et seq. of ERISA and § 4980B of the
Code and the regulations thereunder (i.e., COBRA) with respect to the Acquired
Employees and their beneficiaries and with respect to any M&A Qualified
Beneficiary (as defined in Treasury Regulation 54.4980(b)).

(e) No provisions of this Agreement shall create any third party beneficiary or
other rights in any employee (including any beneficiary or dependent thereof) or
any other Persons in respect of continued employment with any of the Target, the
Parent, Seller or the Buyer or any of their respective Affiliates, and no
provision of this Agreement shall create any such rights in any such Persons in
respect of any benefits that may be provided, directly or indirectly, under any
plan, policy or arrangement which may be established or maintained by any of the
Parent, Target, the Target or the Buyer. No provision of this Agreement shall
constitute a limitation on the right of the Buyer, the Target or any of Buyer’s
Affiliates to terminate at will, or cause the termination at will of, any
employee of the Target.

(f) To the extent that the Acquired Employees remain employed with the Target or
the Buyer or any of its Affiliates after the Closing, such Acquired Employees
shall not be deemed to be in violation of any confidentiality or non-competition
agreements with the Parent, Seller or any of their Affiliates (other than the
Target or its Subsidiaries), if applicable, solely by virtue of their continuing
employment by the Target or its Subsidiaries from and after the Closing Date.

6.4 Plant Closings. Buyer shall not, and shall cause Target not to, at any time
prior to the sixty-first (61st) day following the Closing Date, without fully
complying with any notice and other requirements of the WARN Act, effectuate
(a) a “plant closing” (as defined in the WARN Act) affecting any site of
employment or one or more facilities or operating units within any site of
employment of the Target, or (b) a “mass layoff” (as defined in the WARN Act)
affecting any site of employment of the Target. Prior to the Closing, Parent and
Seller shall provide Buyer with a list of all employee layoffs, by location,
implemented by the Target and each of their Subsidiaries in the 90-day period
preceding the Closing.

6.5 Investigation. Buyer acknowledges and agrees that it (a) has made its own
inquiry and investigation into, and, based thereon, has formed an independent
judgment concerning the Target and its Subsidiaries and their business; (b) has
been furnished with or given adequate access to such information about the
Target and its Subsidiaries and their business as it has requested; and
(c) other than claims for indemnification against Parent or Seller as in
accordance with the terms hereof, will not assert any claim against Seller or
its Affiliates or any of their respective directors, officers, employees,
agents, stockholders, Affiliates, consultants, counsel, accountants, investment
bankers or representatives, or hold any such Persons liable, for any
inaccuracies, misstatements or omissions with respect to information furnished
by any such Persons concerning Parent, Seller or their respective Affiliates,
including the Target and its Subsidiaries and their business, except in the case
of fraud. Notwithstanding the foregoing, the Parent and Seller each acknowledge
that the Buyer has relied on the representations made by each of them in this
Agreement and in the certificates and other documents delivered by Parent,
Seller, Target or any of their respective Subsidiaries pursuant hereto, and
shall be entitled to pursue any remedy in accordance with the terms of this
Agreement or such other document or certificate for a breach of any such
representation or warranty.

6.6 Maintenance of Records. For a period of five (5) years after the Closing
Date, Each of Parent and the Seller, on the one hand, and Buyer, on the other
hand, shall have, upon reasonable request, reasonable access (at the sole
expense of the requesting Party) to all of the records, books and documents in
the possession of the other Party relating to the Target and its Subsidiaries
and their business to the extent that such access may reasonably be required by
Seller or Buyer, as the case may be, in connection with matters relating to or
affected by the operations of the Parent, Seller or the Target prior to the
Closing Date. If any Party shall desire to dispose of any records, books or
documents that may relate to operation of the Target or its Subsidiaries and
their business before the Closing prior to the expiration of such five (5) year
period, such Party shall, prior to such disposition, give to the other Party a
reasonable opportunity to segregate and remove such records, books or documents
as the other Party may select. Upon reasonable request during normal business
hours, the Parent and its agents shall have access to all books, records and
documents in the possession of the Buyer, the Target or their respective
Subsidiaries necessary to permit the Parent to accurately satisfy its
obligations under applicable reporting rules of the Securities and Exchange
Commission. The Buyer shall provide, or cause Target to provide as of the
Closing Date, commercially reasonable assistance to the Parent or the Seller, at
Seller’s sole cost and expense (if applicable), in review of the books and
records of Target as provided herein.

6.7 Use of Names. The Seller and Parent agree that from and after the Closing,
neither Seller nor Parent will use (and they will cause their respective
Subsidiaries or Affiliates not to use) the names “Jevic,” “Jevic
Transportation,” or “JTS,” or any derivation thereof or any other name used by
the Target or its Subsidiaries or any name deceptively similar to any of the
foregoing names in any business enterprise or in any commercial relationship.

6.8 Non-Solicitation.

(a) The Parent and Seller acknowledge and agree that the covenants and
agreements of the Parent and Seller set forth in this Section 6.8 were a
material inducement to the Buyer to enter into this Agreement and to perform its
obligations hereunder, and that the Buyer and its stockholders would not obtain
the benefit of the bargain set forth in this Agreement as specifically
negotiated by the parties hereto if the Parent or Seller breached the provisions
of this Section 6.8. Buyer acknowledges that the covenants and agreements of
Buyer set forth in this Section 6.8 was a material inducement to the Parent and
Seller to enter into this Agreement and to perform their respective obligations
hereunder, and that the Parent and Seller would not obtain the benefit of the
bargain set forth in this Agreement as specifically negotiated by the parties
hereto if Buyer breached the provisions of this Section 6.8.

(b) Each of Parent and the Seller agrees that until the third anniversary of the
Closing it shall not (and Parent and Seller shall cause their Affiliates and
Subsidiaries not to) directly, or indirectly through another Person, (i) induce
or attempt to induce any employee of Buyer, the Target or any of its
Subsidiaries or Affiliates to leave the employ of Buyer, the Target or any of
their respective Subsidiaries or Affiliates, or in any way interfere with the
relationship between Buyer, the Target or any of their respective Subsidiaries
or Affiliates and any employee thereof, or (ii) hire any person who was an
employee of the Target or any of its Subsidiaries at any time during the
one-year period immediately prior to the Closing Date; provided, however, that
the foregoing shall not prohibit the solicitation or hiring of any person who
has been employed by one or more employers other than Buyer, Target or any of
their respective Subsidiaries or Affiliates continuously for at least 18 months
after the termination of such person’s employment with Buyer, Target or any of
their respective Subsidiaries or Affiliates.

(c) Buyer agrees that until the third anniversary of the Closing it shall not
(and Buyer shall cause the Target following the Closing not to) directly, or
indirectly through another Person, (i) induce or attempt to induce any employee
of the Parent, Seller or any of their Subsidiaries (other than an employee of
Target or its Subsidiaries) to leave the employ of the Parent, Seller or any of
their Subsidiaries, or in any way interfere with the relationship between
Parent, the Seller or any of their Subsidiaries and any employee thereof, or
(ii) hire any person who was an employee of Parent or the Seller or any of their
Subsidiaries (other than a person who was an employee of Target or its
Subsidiaries) at any time during the one-year period immediately prior to the
date on which such hiring would take place; provided, however, that the
foregoing shall not prohibit the solicitation or hiring of any person who has
been employed by an employer other than Parent, Seller or any of their
respective Subsidiaries or Affiliates continuously for at least 18 months after
the termination of such person’s employment with Parent, Seller or any of their
respective Subsidiaries or Affiliates.

(d) Each of Parent and the Seller agrees that it shall not (and they shall cause
their respective Affiliates and Subsidiaries not to) make any negative,
derogatory or disparaging statement or communication regarding the Buyer, the
Target or any of their respective Subsidiaries, Affiliates or employees with the
intent to harm the Target or Buyer. Buyer agrees that it shall not (and it shall
cause Target and its Subsidiaries not to) make any negative, derogatory or
disparaging statement or communication regarding Parent, Seller or any of their
respective Subsidiaries, Affiliates or employees with the intent to harm Parent
or Seller.

(e) If, at the time of enforcement of the covenants contained in this
Section 6.8 (the “Restrictive Covenants”), a court shall hold that the duration,
scope or area restrictions stated herein are unreasonable under circumstances
then existing, the parties agree that the maximum duration, scope or area
reasonable under such circumstances shall be substituted for the stated
duration, scope or area and that the court shall be allowed and directed to
revise the restrictions contained herein to cover the maximum period, scope and
area permitted by law. The Parties hereto have consulted with legal counsel
regarding the Restrictive Covenants and based on such consultation have
determined and hereby acknowledge that the Restrictive Covenants are reasonable
in terms of duration, scope and area restrictions and are necessary to protect
the goodwill of the Target’s and its Subsidiaries’ business and the substantial
investment in the Target and its Subsidiaries made by the Buyer hereunder, on
the one hand, and the goodwill of Parent’s and Seller’s business on the other
hand. Each Party further acknowledges and agrees that the Restrictive Covenants
are being entered into by it in connection with the sale by the Seller of the
Target Shares and the goodwill of the Target’s business pursuant to this
Agreement.

(f) If any Party or an Affiliate or Subsidiary of any Party breaches, or
threatens to commit a breach of, any of the Restrictive Covenants, the
non-breaching Party shall have the following rights and remedies, each of which
rights and remedies shall be independent of the others and severally
enforceable, and each of which is in addition to, and not in lieu of, any other
rights and remedies available to the non-breaching Party or any of its
respective Affiliates at law or in equity:

(i) the right and remedy to have the Restrictive Covenants specifically enforced
by any court of competent jurisdiction, it being agreed that any breach or
threatened breach of the Restrictive Covenants would cause irreparable injury to
the non-breaching Party and that money damages would not provide an adequate
remedy;

(ii) the right and remedy to require the breaching Party to account for and pay
over to the non-breaching Party any profits, monies, accruals, increments or
other benefits derived or received by such Person as the result of any
transactions constituting a breach of the Restrictive Covenants; and

(iii) In the event of any breach or violation by any Party of any of the
Restrictive Covenants, the time period of such covenant shall be tolled until
such breach or violation is resolved.

6.9 Confidentiality.

(a) Each of Parent and the Seller agrees not to disclose or use at any time (and
Parent and the Seller shall cause each of their respective Subsidiaries and
Affiliates not to use or disclose at any time) any Confidential Information of
Buyer, Target or any of its Subsidiaries, including, without limitation, any
Confidential Information known by Parent, Seller or any of their respective
Subsidiaries prior to Closing or acquired by the Parent or Seller or any of
their respective Subsidiaries pursuant to Section 6.6 hereof. Parent and Seller
further agree to take all appropriate steps (and to cause each of his Affiliates
to take all appropriate steps) to safeguard such Confidential Information of
Buyer, Target and its Subsidiaries and to protect it against disclosure, misuse,
espionage, loss and theft. In the event the Parent, Seller or any Affiliates of
either of them are required by law to disclose any Confidential Information of
Buyer, Target and its Subsidiaries, the Seller and Parent shall promptly notify
the Buyer in writing, which notification shall include the nature of the legal
requirement and the extent of the required disclosure, and each of the Parent,
Seller and their Affiliates shall cooperate with the Buyer and the Target to
preserve the confidentiality of such information consistent with applicable law.

(b) Buyer agrees not to disclose or use at any time (and each shall cause Target
and its Subsidiaries not to use or disclose at any time) any Confidential
Information of Parent and its Subsidiaries (other than Target and its
Subsidiaries), including, without limitation, any Confidential Information of
Parent and its Subsidiaries (other than Target and its Subsidiaries) acquired by
the Target, Buyer or any of their respective Subsidiaries pursuant to
Section 6.6 hereof. Buyer further agrees to take all appropriate steps (and to
cause each of its Subsidiaries to take all appropriate steps) to safeguard such
Confidential Information of Parent and its Subsidiaries (other than Target and
its Subsidiaries) and to protect it against disclosure, misuse, espionage, loss
and theft. In the event the Buyer, Target or any Subsidiaries of the Target or
Buyer are required by law to disclose any Confidential Information of Parent and
its Subsidiaries (other than Target and its Subsidiaries), Buyer or Target shall
promptly notify the Seller in writing, which notification shall include the
nature of the legal requirement and the extent of the required disclosure, and
each of the Buyer, Target and their Subsidiaries shall cooperate with the Seller
and the Parent to preserve the confidentiality of such information consistent
with applicable law.

6.10 Indemnification of Officers and Directors. The charter and bylaws of Parent
and Seller shall continue to contain provisions no less favorable with respect
to indemnification, advancement of expenses and exculpation of former or present
directors and officers than are presently set forth in the charter and by-laws
of Parent and Seller, which provisions shall not be amended, repealed or
otherwise modified for a period of six years from the Closing in any manner that
would adversely affect the rights thereunder of any such individuals.

6.11 Certain Matters.

(a) CRP. Promptly after the Closing, Seller shall obtain and deliver to Buyer,
at Seller’s sole cost and expense, resignations of Brian T. Harrison as an
officer of CRP.

6.12 Assignment of Certain Agreements. Seller and Parent hereby assign to
Target, from and after the Closing, all of their respective rights, title and
interest, in and to each of the Seller Confidentiality Agreements to the extent
related to confidential information of, or otherwise affecting Target or any of
its Subsidiaries (but solely to the extent related to or affecting Target or any
of its Subsidiaries) and each of Seller and Parent further agrees that, to the
extent any Seller Confidentiality Agreement is not assignable pursuant to its
terms solely to the extent related to or affecting Target or any of its
Subsidiaries, that Seller and Parent shall, at Target’s request and sole
expense, fully enforce all of their respective rights under such Seller
Confidentiality Agreements on behalf of Target to the extent related to or
affecting Target or any of its Subsidiaries.

6.13 Separation and Distribution Agreement. Parent hereby assigns to Target,
from and after the Closing, all of its right, title and interest, in and to that
certain Master Separation and Distribution Agreement, dated as of September 30,
2002, between Parent and Yellow Corporation (a Delaware corporation) and Parent
(the “Distribution Agreement”) to the extent related to or otherwise affecting
Target or its Subsidiaries, and Parent further agrees that, to the extent that
the Distribution Agreement is not assignable pursuant to its terms solely to the
extent related to or affecting Target or any of its Subsidiaries, that Parent
shall, at Target’s request and sole expense, fully enforce all of its rights
thereunder on behalf of Target to the extent related to Target or any of its
Subsidiaries.

6.14 Insurance.

(a) As of the Closing, either Buyer, Target or another Person shall provide
letters of credit or similar collateral guarantees reasonably acceptable to
Parent in favor of Parent (collectively, the “Buyer L/C”) with respect to
Parent’s liability under indemnity and guarantee agreements with United States
Fidelity and Guaranty Company dated March 1, 2000 (collectively “Indemnity
Agreements”) for insurance claims against Target arising solely out of Target’s
operations (and not related to the operations of Parent, Seller or any of their
Subsidiaries other than Target) for the period from March 1, 2000 through
Closing (the “L/C Claims”). At any time following the issuance of the Buyer L/C,
Buyer, Target or its Subsidiaries may replace the Buyer L/C with a replacement
Buyer L/C and Parent and its Subsidiaries shall take all actions reasonably
necessary to permit Buyer, Target or its Subsidiaries to replace the Buyer L/C.
The initial amount of such letter of credits at Closing shall be in an aggregate
amount equal to $15.3 million. At each anniversary date of the Closing Date, the
Target shall be allowed to adjust the outstanding letters of credit to an
aggregate amount equal to the incurred ultimate outstanding limited liability of
Target for the period from March 1, 2000 through Closing. For purposes hereof,
the “incurred ultimate outstanding limited liability” shall mean the aggregate
incurred (limited to applicable deductibles / self-insured retention amounts)
claim value totals for the policy periods March 1, 2000 through Closing, valued
by policy year and coverage line as of the April 30 prior to the applicable
anniversary date and multiplied by the then-current A.M. Best loss development
factors (including without limitation countrywide, by state, industry factors,
and other items) reduced by any paid losses by coverage line and by policy year
through the valuation date. Parent and its Subsidiaries shall not terminate any
of the Indemnity Agreements or amend or otherwise modify any of the Indemnity
Agreements in a manner adverse to Buyer, Target or their respective Subsidiaries
without the consent of Buyer.

(b) Parent or Seller shall promptly (but in no event more than four business
days after receipt of notice by Parent or Seller) provide notice to Buyer of
(i) any communication from their insurance carriers to Parent or Seller that a
notice of default under the Indemnity Agreements related to Target or any of its
Subsidiaries is reasonably likely to be delivered or any other matter which
could reasonably be expected to be material and adverse to Target and its
Subsidiaries with respect to its insurance coverage or insurance collateral, or
(ii) any notice of any default delivered to Parent, Seller or any of their
Subsidiaries under the Indemnity Agreements related to Parent, Seller, Target or
any of its Subsidiaries or any communication to Parent, Seller or any of their
respective Subsidiaries that any of the letters of credit securing Parent’s
liability under the Indemnity Agreements will be drawn upon unless a payment is
made with respect to any L/C Claim.

(c) Buyer shall promptly (but in no event more than four business days after
receipt of notice by Buyer or Target) provide notice to Seller of (i) any
communication by Seller’s insurance carriers to Buyer or Target that a notice of
default under the Indemnity Agreements related to Target or any of its
Subsidiaries is reasonably likely to be delivered or any other matter which
could reasonably be expected to be material and adverse to Target and its
Subsidiaries with respect to its insurance coverage or insurance collateral, or
(ii) any notice of any default delivered to Buyer, Target or any of their
Subsidiaries under the Indemnity Agreements related to Target or any of its
Subsidiaries or any communication to Buyer, Target or any of their Subsidiaries
that any of the letters of credit securing Parent’s liability under the
Indemnity Agreements will be drawn upon unless a payment is made with respect to
any L/C Claim.

(d) Parent or its insurance advisor, at Parent’s sole cost and expense, shall at
least annually be allowed to conduct an audit of the claims prior to the
calculation of the letter of credit requirement. Parent or its insurance advisor
shall be provided the annual calculation of collateral by Buyer at least 30 days
in advance of the anniversary date and allowed reasonable access during normal
business hours to claims data in order to validate and recalculate the letters
of credit requirement.

(e) Seller shall not be entitled to draw on the Buyer L/C under any
circumstances except as expressly permitted in this clause (e). Seller shall
only draw down on the Buyer L/C as follows:

(i) with respect to a particular L/C Claim, the amount of such reimbursement
minus any amounts disputed in good faith by Buyer or Target shall be drawable in
the event that Parent and Seller have complied with their obligations pursuant
to clause (b) above to the extent that (A) Parent or Seller received notice that
the letters of credit securing Parent’s liability under the Indemnity Agreements
would be drawn upon unless payment was made with respect to such L/C Claim(s) (a
“Demand”), (B) Parent reimbursed the insurance company under the Indemnity
Agreements with respect to such L/C Claim(s) not earlier than three business
days prior to the date the letters of credit would be drawn pursuant to the
Demand, and (C) Buyer had not provided reasonable written evidence of payment,
or oral confirmation of payment from the insurance company, of such L/C Claim
prior to the time of such reimbursement; or

(ii) with respect to a particular L/C Claim, the amount of such reimbursement
minus any amounts disputed in good faith by Buyer or Target shall be drawable in
the event that the letters of credit securing Parent’s liability under the
Indemnity Agreements for the L/C Claims has been drawn with respect to any such
L/C Claim; or

(iii) in the event that (x) Parent or Seller receives written notice from the
issuer of such Buyer L/C that the Buyer L/C will not be renewed at the end of
its term (the “Termination Date”) and Parent promptly provides such notice to
Buyer, (y) the Buyer L/C or other collateral continues to be required pursuant
to clause (a) above, and (z) Buyer or its Subsidiaries do not cause such notice
of nonrenewal to be rescinded or otherwise replace the Buyer L/C prior to the
tenth day immediately preceding the Termination Date, the entire amount of the
Buyer L/C on or after such date.

In the event that the Buyer L/C is drawn pursuant to clause (e)(iii) above, then
Seller and Parent, jointly and severally, shall pay the entire aggregate amount
of such Buyer L/C drawn by Seller or Parent upon replacement of such Buyer L/C
on terms and conditions reasonably satisfactory to Seller.

(f) In the event Parent’s insurance carrier no longer covers any L/C Claims
(other than due to any action or omission by Buyer, Target or their
Subsidiaries), then Seller and Parent shall cause the Buyer L/C to be released.
In the event such insurance is recovered or reinstated on terms reasonably
satisfactory to Buyer, then Buyer shall replace the Buyer L/C on terms and
conditions reasonably satisfactory to Seller.

6.15 Surety Bonds. Parent, Seller and Target are parties to a general agreement
of indemnity dated April 30, 2004 with Zurich American Insurance Company and
Subsidiaries and Affiliates (Zurich) under which Target has outstanding surety
bonds as listed on Section 6.15 of the Disclosure Schedule (the “Outstanding
Surety Bonds”), primarily for taxes, tolls and other business operational needs.
Following the Closing, Buyer shall cause Target to use commercially reasonable
efforts, within 30 days following the Closing, to either (a) assist Parent and
Seller in their efforts to cause Parent and Seller to be released from liability
with respect to the Outstanding Surety Bonds, or (b) replace the Outstanding
Surety Bonds with replacement security bonds, letters of credit, or a
combination of replacement security bonds and letters of credit. So long as the
Outstanding Surety Bonds remain outstanding, Buyer shall indemnify Parent and
Seller for any Adverse Consequences with respect to the Outstanding Surety Bonds
which are directly related to actions of Buyer or Target after the Closing Date.

6.16 Claims Administration. Parent and Seller shall promptly forward to Buyer
any notices or other material communications from the insurance company
regarding insurance claims relating solely to Target and its Subsidiaries.
Parent or Seller will monitor and process invoices for claims payments made by
and administration expenses incurred by Broadspire (the third-party claims
administrator for Parent, Seller and Target for workers compensation, bodily
injury and property damage, and general liability claims for policy years from
March 1, 2000 to the present) related to the handling and disposition of claims
on behalf of Target. Promptly following the Closing, Parent, Seller and Buyer
shall use their commercially reasonable efforts to cause all invoices from
Broadspire related to Target claims to be billed directly to the Buyer or
Target, and the Buyer shall cause the same to be paid within the terms and
conditions agreed to between Buyer and Boradspire but in any event, no later
than thirty days of the receipt of such invoice (except with respect to any
amounts which Buyer or Target allege in good faith are related to Parent, Seller
or their respective Subsidiaries). Parent and Seller shall afford Target and its
Subsidiaries to have the same information and approval rights with respect to
claims related to Target and its Subsidiaries as Target and its Subsidiaries
were afforded prior to the Closing in the Ordinary Course of Business. If Target
continues to participate in the Broadspire arrangement and the Buyer is not
directly billed for such services, the Buyer shall reimburse the Seller for all
out-of-pocket claim payments and claims administration fees paid by Parent or
Seller to Broadspire solely with respect to Target’s claims. Such reimbursements
shall be paid to Parent by wire transfer within five business after notice to
Buyer (except with respect to any amounts which Buyer or Target allege in good
faith are related to Parent, Seller or their respective Subsidiaries). Parent
and Seller shall take all actions reasonably requested by Buyer and Target (at
Target’s expense) with respect to any disputes related to claims against Target
or any of its Subsidiaries, with respect to any disputes between Target or any
of its Subsidiaries and Broadspire, or with respect to any disputes between
Parent or Seller against Broadspire with respect to Target or any of its
Subsidiaries or their respective businesses.

6.17 Insurance Premiums and Claims. Self-insurance, retention, deductible,
retrospective premium or similar terms related to out-of-pocket insurance costs,
including without limitation associated out-of-pocket administrative expenses,
loss adjustment or similar expenses and related state insurance assessments and
taxes arising after the Closing under any current or former insurance policy or
policies maintained by Parent or Seller which are identified on Section 4.26(a)
of the Disclosure Schedule and solely to the extent directly attributable to
liabilities or losses of Target prior to the Closing (as determined as a result
of premium / insurance program audits or claim / retrospective adjustments)
shall be allocated to Target (except with respect to any amounts which Buyer or
Target allege in good faith are related to Parent, Seller or their respective
Subsidiaries). All other self-insurance, retention, deductible, retrospective
premium or similar terms related to out-of-pocket insurance costs shall be
allocated to Parent and Seller. To the extent that any Party pays any expenses
that are determined in accordance with this Section to be properly allocable to
another Party, the responsible Party shall promptly reimburse the paying Party.
Buyer, Target, Parent and Seller shall cooperate fully, as and to the extent
reasonably requested by the other Party to document the allocation decisions
hereunder.

6.18 Specified Premises. Parent and Seller, at their sole cost and expense,
shall fully perform and satisfy (i) all obligations arising under ISRA or any
other applicable Environmental Laws with respect to the cessation of operations
at the Specified Premises and the termination of the Specified Lease other than
to the extent of events or circumstances occurring after the Closing which are
not related to or caused by actions or omissions of Parent, Seller or any of
their Subsidiaries and (ii) all obligations under the Specified Lease with
respect to environmental, health and safety matters (other than to the extent of
events or circumstances occurring after the Closing which are not related to or
caused by actions or omissions of Parent, Seller or any of their Subsidiaries),
including all obligations to remove, close, dispose, clean up, investigate, and
undertake any other actions relating to, any aboveground or underground storage
tanks currently or formerly located at the Specified Premises in compliance with
applicable laws, including the proper removal of the existing 20,000 gallon
underground fuel tank and the proper closing of the 1,000 gallon waste oil tank
located on the Specified Premises.

ARTICLE 7

Conditions to Obligation to Close

7.1 Conditions to Obligation of the Buyer. The obligation of the Buyer to
consummate the transactions to be performed by it in connection with the Closing
is subject to satisfaction of the following conditions:

(a) each of the representations and warranties of Parent and the Seller
contained in Section 3.1 and Article 4 (i) that are qualified as to materiality
shall be true and correct in all respects and (ii) that are not so qualified
shall be true and correct in all material respects when made and as of the
Closing Date, in each case as though then made and as though the Closing Date
was substituted for the date of this Agreement throughout such representations
and warranties, except to the extent that any such representation or warranty
relates to a specified date, in which case such representations and warranties
shall be true and correct as of such date;

(b) the Seller shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing;

(c) no statute, regulation, injunction, judgment, decree or order of any
governmental body shall be in effect that restrains or prohibits the
transactions contemplated hereby or that otherwise (i) would cause any of the
transactions contemplated by this Agreement to be rescinded following
consummation, (ii) affects adversely the right of Buyer to own the Target Shares
or operate the businesses of or control the Target and its Subsidiaries or
(iii) affects adversely the right of the Target and its Subsidiaries to own
their respective assets or control their respective businesses, nor shall there
be pending or threatened any action or proceeding by or before any governmental
body challenging the lawfulness of or seeking to prevent any of the transactions
contemplated by this Agreement, seeking monetary or other relief by reason of
the consummation of any of such transactions, or wherein an unfavorable
injunction, judgment, ruling, decree or order would cause any of the (i)-(iii)
above;

(d) no event, transaction, condition or change shall have occurred since the
date of this Agreement that has had or would reasonably be expected to have a
Material Adverse Effect;

(e) Buyer shall have received from Bryan Cave LLP, counsel for the Seller, the
Target and its Subsidiaries, an opinion with respect to the matters set forth in
Exhibit C attached hereto, which shall be addressed to Buyer and Buyer’s
lenders, dated as of the Closing Date, and in form and substance reasonably
satisfactory to Buyer;

(f) The Target shall have obtained releases of all Security Interests (other
than any Permitted Encumbrances) relating to the assets and properties of the
Target;

(g) [Intentionally Omitted];

(h) The Buyer shall have obtained, no later than ten days prior to the Closing,
a proposed marked-up commitment for a 1992 ALTA Owner’s Title Insurance Policy
or other form of pro forma policy acceptable to the Buyer for each Owned Real
Property, issued by a title insurance company satisfactory to the Buyer (the
“Title Company”), together with a copy of all documents referenced therein (the
“Title Commitments”);

(i) At the Closing, the Buyer shall have the ability to obtain title insurance
policies from the Title Company (which may be in the form of a mark-up of a pro
forma of the Title Commitments) in accordance with the Title Commitments,
insuring each of the Target’s and its Subsidiaries’ fee simple title to each
Owned Real Property as of the Closing Date (including all recorded appurtenant
easements, insured as separate legal parcels), with gap coverage from Seller
through the date of recording, subject only to Permitted Encumbrances, in such
amount as the Buyer reasonably determines to be the value of the Real Property
insured thereunder and include the endorsements identified herein and a
non-imputation endorsement as well as such other endorsements commonly required
by financial institutions (the “Title Policies”);

(j) The Buyer shall have obtained, no later than ten days prior to the Closing,
a survey for each Owned Real Property, dated no earlier than the date of this
Agreement, in accordance with ALTA/ASCM standards and such other standards as
the Title Company and the Buyer require as a condition to the removal of any
survey exceptions from the Title Policies, and certified to Buyer, Buyer’s
lender and the Title Company, in a form and with a certification satisfactory to
each of such parties (the “Surveys”);

(k) the Target and its Subsidiaries shall have obtained and delivered to the
Buyer an estoppel certificate from each landlord with respect to each of the
Leases, dated no more than 30 days prior to the Closing Date, from the other
party to such Lease, in form and substance satisfactory to the Buyer (the
“Estoppel Certificates”);

(l) the Parties, the Target, and its Subsidiaries shall have received all other
material authorizations, consents, and approvals of governments and governmental
agencies referred to in Section 3.1(b), 3.2(b), and Section 4.3 above, and all
other the third-party consents and approvals that are necessary (i) for the
consummation of the transactions contemplated hereby or (ii) to prevent a breach
of or default under, or a termination, modification or acceleration of, any
contract or agreement identified on the Schedule 7.1(l) attached hereto, in each
case on terms reasonably satisfactory to Buyer (the “Third-Party Approvals”);

(m) the Seller shall have delivered to the Buyer:

(i) certificates of the appropriate public officials to the effect that each of
Parent, the Seller, the Target and each of the Target’s Subsidiaries is a
validly existing entity in good standing in its state of organization and, with
respect to the Target and each of its Subsidiaries, in each jurisdiction it is
qualified to do business as a foreign corporation, in each case dated as of a
recent date prior to the Closing Date;

(ii) incumbency and specimen signature certificates dated the Closing Date,
signed by the officers of Parent, the Seller and the Target who have executed
this Agreement or any certificate or other agreement contemplated herein and
certified by a secretary or assistant secretary of such Person;

(iii) A certificate of the Secretary or Assistant Secretary of each of Parent,
the Seller and the Target (A) setting forth all authorizations of Parent, the
Seller and the Target, including resolutions of Parent’s, the Seller’s and
Target’s boards of directors and stockholders resolutions of the Seller,
authorizing the execution and delivery of this Agreement and the performance by
Parent, the Seller and the Target of the transactions contemplated hereby, and
(B) certifying as correct the governing documents of Parent, the Seller, the
Target, and the Target’s Subsidiaries;

(iv) a certificate to the effect that each of the conditions specified above in
Sections 7.1(a)-(g) and in Section 7.1(l) is satisfied in all respects;

(v) A non-foreign affidavit as described in Section 1445(b)(2) of the Code and
the regulations thereunder executed by the Seller;

(vi) The Third-Party Approvals;

(vii) The Transition Services Agreement, duly executed by Parent and the Seller,
in the form attached hereto as Exhibit A (which shall be in full force and
effect) (the “Transition Services Agreement”).

(viii) Executed resignations of all of the incumbent officers, directors,
managers or individuals holding similar positions of the Target and each of its
Subsidiaries, effective as of the Closing;

(ix) evidence (in form and substance satisfactory to the Buyer) that the
Target’s and Seller’s legal counsel, investment bankers, brokers and other
agents and representatives have been paid in full and that neither the Target
nor any of its Subsidiaries has any liability to any of the Target’s or Seller’s
legal counsel, investment bankers, brokers, agents or representatives;

(x) a certificate from the Seller setting forth its good faith determination of
the Purchase Price (the “Estimated Purchase Price Certificate”), including its
good faith determination of (A) the Closing Indebtedness, (B) the Closing Net
Working Capital as determined in a manner consistent with the Purchase Price
Calculation Schedule, and (C) all Closing Seller Expenses which are not paid by
the Seller at or prior to the Closing, which certificate shall have been
delivered at least two days prior to Closing;

(xi) evidence of termination of the Administrative Services Agreement on terms
and conditions satisfactory to Buyer;

(xii) evidence of termination of the SCS Line of Credit and release of Jevic
from any and all obligations thereunder on terms and conditions satisfactory to
Buyer;

(xiii) evidence of the Guaranty Releases;

(xiv) evidence of notice of termination of each of the Creek Road Agreements and
on terms and conditions reasonably acceptable to Buyer; and

(xv) such other documents or instruments as are required to be delivered by
Seller, Parent or the Target at the Closing pursuant to the terms hereof or that
the Buyer reasonably requests prior to the Closing Date to effect the
transactions contemplated hereby.

All actions to be taken by the Target or the Seller in connection with
consummation of the transactions contemplated hereby and all certificates,
instruments, and other documents required to effect the transactions
contemplated hereby shall be reasonably satisfactory in form and substance to
the Buyer. The Buyer may waive any condition specified in this Section 7.1 if it
executes a writing so stating at or prior to the Closing.

7.2 Conditions to Obligation of the Seller, the Parent and the Target. The
obligation of the Seller, the Parent and the Target to consummate the
transactions to be performed by them in connection with the Closing is subject
to satisfaction of the following conditions:

(a) each of the representations and warranties of the Buyer contained in
Section 3.2 (i) that are qualified as to materiality shall be true and correct
in all respects and (ii) that are not so qualified shall be true and correct in
all material respects when made and as of the Closing Date, in each case as
though then made and as though the Closing Date was substituted for the date of
this Agreement throughout such representations and warranties, except to the
extent that any such representation or warranty relates to a specified date, in
which case such representations and warranties shall be true and correct as of
such date;

(b) the Buyer shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing;

(c) no statute, regulation, injunction, judgment, decree or order of any
governmental body shall be in effect that restrains or prohibits the
transactions contemplated hereby or that otherwise would cause any of the
transactions contemplated by this Agreement to be rescinded following
consummation, nor shall there be pending or threatened any action or proceeding
by or before any governmental body challenging the lawfulness or seeking to
prevent any of the transactions contemplated by this Agreement, seeking monetary
or other relief by reason of the consummation of any of such transactions or
wherein an unfavorable injunction, judgment, ruling, decree or order would cause
any of the foregoing;

(d) the Buyer shall have delivered to the Seller a certificate to the effect
that each of the conditions specified above in Sections 7.2(b)-(c) is satisfied
in all respects;

(e) the Buyer shall have delivered to the Seller:

(i) certificates of the appropriate public officials to the effect that the
Buyer is a validly existing entity in good standing in its state of
organization;

(ii) incumbency and specimen signature certificates dated the Closing Date,
signed by the officers of Buyer and certified by Buyer’s Secretary or Assistant
Secretary;

(iii) The Transition Services Agreement, duly executed by the Buyer (which shall
be in full force and effect).

(iv) a certificate of the Secretary or Assistant Secretary of Buyer (A) setting
forth all authorizations of Buyer authorizing the execution and delivery of this
Agreement and the performance by Buyer of the transactions contemplated hereby,
and (B) certifying as correct the governing documents of Buyer; and

(v) such other documents or instruments as are required to be delivered by the
Buyer at the Closing pursuant to the terms hereof or that the Seller reasonably
requests prior to the Closing Date to effect the transactions contemplated
hereby.

All actions to be taken by the Buyer in connection with consummation of the
transactions contemplated hereby and all certificates, instruments, and other
documents required to effect the transactions contemplated hereby will be
reasonably satisfactory in form and substance to the Seller. The Seller or
Target may waive any condition specified in this Section 7.2 if the Seller or
Target executes a writing so stating at or prior to the Closing.

ARTICLE 8

Remedies for Breaches of This Agreement

8.1 Survival of Representations and Warranties. All of the representations and
warranties of the Parties contained in this Agreement and in any certificate
delivered with respect hereto shall survive the Closing hereunder and continue
in full force and effect for a period of fifteen (15) months thereafter;
provided, however, that the applicable Parties’ representations and warranties
contained in (a) Section 4.10 (Tax Matters), Section 4.16 (Employee Benefits),
and Section 4.27 (Closing Date) with respect to Sections 4.10 and 4.16 shall
survive until ninety (90) days following the expiration of the applicable
statute of limitations in respect of such matters (after giving effect to any
extensions or waivers thereof); (b) Section 4.17 (Environmental, Health and
Safety Matters), and Section 4.27 (Closing Date) with respect to Section 4.17
shall survive until the fifth anniversary of the Closing Date; and (c)
Section 3.1(e) (Target Shares), the first sentence of Section 4.1 (Organization,
Qualification and Corporate Power), Section 4.2 (Capitalization), the first
sentence of Section 4.5 (Title to Assets; Asset Sufficiency), Section 4.6
(Subsidiaries), and 4.27 (Closing Date) with respect to Section 3.1(e), the
first sentence of Section 4.1, Section 4.2, the first sentence of Section 4.5,
and Section 4.6 will survive forever; provided that any representation or
warranty in respect of which indemnity may be sought under this Article 8, and
the indemnity with respect thereto, shall survive the time at which it would
otherwise terminate pursuant to this Section 8.1 if written notice (in
reasonable detail) of the inaccuracy or breach or potential inaccuracy or breach
thereof giving rise to such right or potential right of indemnity shall have
been given to the Party against whom such indemnity may be sought prior to such
time (regardless of when the Adverse Consequences in respect thereof may
actually be incurred). The representations and warranties in this Agreement and
the Schedules and Exhibits attached hereto or in any writing delivered by any
party to another party in connection with this Agreement shall survive for the
periods set forth in this Section 8.1 and shall in no event be affected by any
investigation, inquiry or examination made for or on behalf of any party, or the
knowledge of any party’s officers, directors, stockholders, employees or agents
or the acceptance by any party of any certificate or opinion hereunder. The
covenants and other agreements contained herein shall survive the Closing and
continue in full force and effect in accordance with their respective terms
(subject to any applicable statutes of limitations).

8.2 Indemnification Provisions for Benefit of the Buyer. In the event (i) either
Seller or the Parent breaches any of its representations or warranties contained
herein or in any certificate delivered by either Seller or the Parent pursuant
to this Agreement and, if there is an applicable survival period pursuant to
Section 8.1 above, provided that the Buyer Party makes a written claim for
indemnification against the Seller pursuant to Section 11.7 below within such
survival period, (ii) either Seller or Parent breaches or fails to fulfill any
covenant or agreement contained herein, (iii) of any action, demand, proceeding,
investigation or claim by any Person against or affecting the Target or any
Buyer Party (as defined below) which, if successful, would give rise to or
evidence the existence of or relate to a breach of any of the representations,
warranties, covenants or agreements of the Parent or Seller under this
Agreement; (iv) of any liability for Indemnified Taxes of the Target or any of
its Subsidiaries to the extent not reflected in the Closing Balance Sheet and
taken into account in determining the Final Purchase Price; (v) of any Closing
Indebtedness or Seller Expenses not reflected in the Closing Balance Sheet or
taken into account in determining the Final Purchase Price; (vi) any liability
or obligation relating to any environmental, health or safety matters (including
without limitation any arising under ISRA or any other Environmental Laws) with
respect to the Specified Premises other than to the extent of events or
circumstances occurring after the Closing which are not related to or caused by
actions or omissions of Parent, Seller or any of their Subsidiaries, including
without limitation any liability or obligation relating to any environmental,
health or safety matters and arising in connection with (A) the Specified Lease,
(B) the cessation of operations at the Specified Premises and any associated
liabilities arising under ISRA or other Environmental Laws or under the
Specified Lease, and (C) unless Target enters into a replacement lease for the
Specified Premises (other than amendments to its existing lease), any removal,
closure, cleanup or other remedial actions, including without limitation any
such actions with respect to any storage tanks currently or formerly located at
the Specified Premises; (vii) of any claim, suit, action, proceeding or
investigation (whether civil, criminal, administrative or investigative) arising
out of or pertaining to matters existing or occurring at or prior to the Closing
with respect to any (A) matters which would have been covered by Parent or any
of its Subsidiaries directors and officers, employment practices (to the extent
related to any period on or prior to the Closing Date) or fiduciary liability
policies if such claim were asserted prior to the Closing (without regard to any
deductibles or other limitations) or (B) actions or omissions of the officers,
senior officers or board of directors or governing body of the Company and its
Subsidiaries prior to the Closing, (viii) of any Indebtedness, obligation or
other liability related to or evidenced by that certain Uniform Commercial Code
Financing Statement filed with the Secretary of State of the State of New Jersey
on June 2, 2002, filing number 2106652-8, in favor of Fleet Capital Corporation,
or (ix) of any of any action, demand, proceeding, investigation or claim by any
Person or any liability or obligation resulting, related to or in connection
with Target, Buyer, Parent and Seller not receiving a consent on terms
reasonably satisfactory to Buyer pursuant to the Specified License or any
Adverse Consequences resulting, related to or in connection with Parent, Seller
and their Subsidiaries not performing any obligations such Persons would have
been required to perform under this Agreement, the Transition Services Agreement
or any other agreement if such consent with respect to the Specified License
were obtained, then Parent and the Seller shall, jointly and severally,
indemnify the Buyer and its Affiliates (including the Target after the Closing),
stockholders, officers, directors, employees, agents, partners, representatives,
successors and assigns (collectively, the “Buyer Parties”) and save and hold
each of them harmless from and against and pay on behalf of or reimburse such
Buyer Parties as and when incurred for any Adverse Consequences any Buyer Party
may suffer through and after the date of the claim for indemnification as a
result of, in connection with, or by virtue of such breach or right to obtain
indemnification. Parent and Seller shall not have any obligation to indemnify
any Buyer Party from and against any Adverse Consequences pursuant to clauses
(i), (iii) or (vii) above until the Buyer Parties have suffered Adverse
Consequences by reason of any individual breaches, or groups of breaches arising
out of the same or similar facts, events or circumstances (but solely with
respect to the fourth sentence of Section 4.5, including only individual
breaches or groups of breaches arising out of the same event) (“Group of Related
Breaches”), equal to or exceeding Twenty-Five Thousand Dollars ($25,000) (“De
Minimis”) and the sum of all such breaches exceeds an aggregate deductible equal
to Three Hundred Thousand Dollars ($300,000) (“Deductible”) (after which point,
with respect to indemnification pursuant to any of clauses (i), (iii) or
(vii) above, the Seller and Parent will be obligated only to indemnify the Buyer
Parties from and against such further Adverse Consequences in excess of the
Deductible up to the Cap proximately caused by reason of individual breaches or
Groups of Related Breaches each equal to or exceeding the De Minimis); provided,
further, for the sole purpose of determining the applicability and the amount of
any Adverse Consequences that are the subject matter of a indemnification claim
hereunder, the Deductible and De Minimis shall be the materiality standard for
such purpose hereunder and, therefore, each representation and warranty
contained in this Agreement shall be read for such purpose (and no other
purpose) without regard to and without giving effect to any materiality or
Material Adverse Effect standard or qualification contained in such provision
(as if such standard or qualification were deleted from such provision)). The
Parent and Seller will have no obligation to indemnify the Buyer Parties under
this Agreement for any Adverse Consequences caused by pursuant to clauses (i),
(iii) or (vii) above in excess of Nine Million Dollars ($9,000,000) (the “Cap”).
The Deductible, De Minimis and Cap shall not apply to indemnity claims arising
from a breach or inaccuracy of the representations and warranties contained in
Section 3.1(a) (Organization of Parent and Seller), any of the first three
sentences of Section 3.1(b) (Authorization of Transaction), Section 3.1(d)
(Brokers’ Fees), Section 3.1(e) (Target Shares), the first sentence of
Section 4.1 (Organization, Qualification and Corporate Power), Section 4.2
(Capitalization), Section 4.4 (Brokers’ Fees), the first sentence of Section 4.5
(Title to Assets; Asset Sufficiency), Section 4.6 (Subsidiaries), Section 4.7(c)
(Financial Statements), Section 4.10 (Tax Matters), Section 4.18 (Certain
Business Relationships) and 4.27 (Closing Date) with respect to Section 3.1(a),
any of the first three sentences of Section 3.1(b), Section 3.1(d),
Section 3.1(e), the first sentence of Section 4.1, Section 4.2, Section 4.4, the
first sentence of Section 4.5, Section 4.6, Section 4.10 and Section 4.18, any
Adverse Consequences for which shall be indemnified in the aggregate from the
first dollar up to a maximum of the Purchase Price. Notwithstanding any other
provision in this Agreement to the contrary, Parent and Seller shall not be
liable to the Buyer Parties for any (a) Adverse Consequences that are punitive
(except to the extent constituting third party punitive claims), or (b) Adverse
Consequences based upon “multiple of profits,” “multiple of earnings” or similar
valuation methodology (including without limitation any Adverse Consequences in
the nature of diminution in value of the Target Shares based upon or otherwise
calculated in reference to any of the foregoing items described in clause
(b) above).

8.3 Indemnification Provisions for Benefit of the Seller. In the event (i) the
Buyer breaches any of its representations or warranties contained herein or in
any certificate delivered by the Buyer pursuant to this Agreement, and, if there
is an applicable survival period pursuant to Section 8.1 above, provided that
the Seller makes a written claim for indemnification against the Buyer pursuant
to Section 11.7 below within such survival period, (ii) or the Buyer breaches or
fails to fulfill any covenant or agreement contained herein, or (iii) of any
action, demand, proceeding, investigation or claim by any Person against or
affecting any Seller Party (as hereinafter defined) which, if successful, would
give rise to or evidence the existence of or relate to a breach of any of the
representations, warranties, covenants or agreements of Buyer under this
Agreement, then the Buyer shall indemnify Parent, the Seller and their
Affiliates, stockholders, officers, directors, employees, agents, partners,
representatives, successors and assigns (collectively, the “Seller Parties”) and
save and hold the Seller Parties harmless from and against and pay on behalf of
or reimburse the Seller Parties as and when incurred for any Adverse
Consequences the Seller Parties may suffer through and after the date of the
claim for indemnification as a result of, in connection with, or by virtue of
such breach.

8.4 Matters Involving Third Parties.

(a) If any third party shall notify a Party (the “Indemnified Party”) with
respect to any matter (a “Third Party Claim”) which may give rise to a claim for
indemnification against a other Party (the “Indemnifying Party”) under this
Article 8, then the Indemnified Party shall promptly (and in any event within
five business days after receiving notice of the Third Party Claim) notify the
Indemnifying Party thereof in writing; provided that the failure to so notify an
Indemnifying Party shall not relieve the Indemnifying Party of its obligations
hereunder except to the extent that (and only to the extent that) such failure
shall have caused the damages for which the Indemnifying Party is obligated to
be greater than such damages would have been had the Indemnified Party given the
Indemnifying Party prompt notice hereunder.

(b) The Indemnifying Party will have the right (subject to the limitations
below) at any time to assume and thereafter conduct the defense of the Third
Party Claim by appointing a recognized and reputable counsel of its choice
reasonably satisfactory to the Indemnified Party to be the lead counsel in
connection with such defense; provided, however, prior to the Indemnifying Party
assuming control of such defense it shall first verify to the Indemnified Party
in writing that such Indemnifying Party shall be fully responsible (with no
reservation of any rights) for all liabilities and obligations relating to such
claim for indemnification; and provided further, that:

(i) the Indemnified Party shall be entitled to participate in the defense of
such claim and to employ counsel of its choice for such purpose; provided that
the fees and expenses of such separate counsel shall be borne by the Indemnified
Party (other than any fees and expenses of such separate counsel that are
incurred prior to the date the Indemnifying Party effectively assumes control of
such defense which, notwithstanding the foregoing, shall be borne by the
Indemnifying Party);

(ii) the Indemnifying Party shall not be entitled to assume control of such
defense (unless otherwise agreed to in writing by the Indemnified Party) and
shall pay the fees and expenses of counsel retained by the Indemnified Party if
(1) the claim for indemnification relates to or arises in connection with any
criminal or quasi-criminal proceeding, action, indictment, allegation or
investigation; (2) the Indemnified Party reasonably believes an adverse
determination with respect to the action, lawsuit, investigation, proceeding or
other claim giving rise to such claim for indemnification would be materially
detrimental to or materially injure the Indemnified Party’s reputation or future
business prospects; (3) the claim seeks an injunction or equitable relief
against the Indemnified Party; or (4) the Indemnified Party has been advised by
counsel that a reasonable likelihood exists of a conflict of interest between
the Indemnifying Party and the Indemnified Party; and

(iii) If the Indemnifying Party shall control the defense of a Third Party
Claim, it will not consent to entry of any judgment or enter into any settlement
of a Third Party Claim or cease to defend such claim without the prior written
consent of the Indemnified Party unless such judgment or proposed settlement or
cessation involves or will result in only the payment of money damages and will
expressly and unconditionally release the Indemnified Party from all liabilities
and obligations with respect to such claim without prejudice and will not result
in or impose an injunction or other equitable relief upon the Indemnified Party.

(c) Unless and until an Indemnifying Party assumes the defense of the Third
Party Claim as provided in Section 8.4(b) above, however, the Indemnified Party
may defend against the Third Party Claim in any manner it reasonably may deem
appropriate; provided that the Indemnified Party may not enter into any
settlement of a Third Party Claim without the prior written consent of the
Indemnifying Party, which consent shall not be unreasonably withheld or delayed.

(d) Certain Waivers; etc. Each of Parent and Seller hereby agree that it shall
not make any claim for indemnification against the Buyer, the Target or any of
their respective Affiliates by reason of the fact that the Parent or Seller are
or were, directly or indirectly, equityholders of the Target or any of its
Subsidiaries (whether such claim is for judgments, damages, penalties, fines,
costs, amounts paid in settlement, losses, expenses or otherwise and whether
such claim is pursuant to any statute, charter document, bylaw, agreement or
otherwise) with respect to any action, suit, proceeding, complaint, claim or
demand brought by any of the Buyer Parties against the Seller or Parent pursuant
to this Agreement or applicable law or otherwise, and each of the Parent and
Seller hereby acknowledges and agrees that it shall not have any claim or right
to contribution or indemnity from the Target or any of its Affiliates with
respect to any amounts paid by it pursuant to this Agreement or otherwise.
Effective upon the Closing, each of the Parent and Seller hereby irrevocably
waives, releases and discharges the Target and its Subsidiaries from any and all
liabilities and obligations to it of any kind or nature whatsoever, whether in
its capacity as a stockholder of the Target or any of its Subsidiaries or
otherwise (including in respect of any rights of contribution or
indemnification), in each case whether absolute or contingent, liquidated or
unliquidated, known or unknown, and whether arising under any agreement or
understanding (other than this Agreement and any of the other agreements
executed and delivered in connection herewith) or otherwise at law or equity,
and each of the Seller and Parent agrees that it shall not seek to recover any
amounts in connection therewith or thereunder from the Target or any of its
Subsidiaries. In no event shall the Buyer, Target or any of their respective
Subsidiaries have any liability whatsoever to the Seller or Parent for any
breaches of the representations, warranties, agreements or covenants of the
Target hereunder, and in any event none of the Seller or Parent may seek
contribution or indemnification from the Buyer, Target or any of their
respective Subsidiaries in respect of any payments required to be made by either
Seller or Parent pursuant to this Agreement.

8.5 Insurance Proceeds. To the extent that an indemnified party receives
insurance proceeds as a result of any Adverse Consequences, the indemnified
party shall pay the amount of such insurance proceeds to the indemnifying party
promptly after such insurance proceeds are actually received by the indemnified
party less the sum of (i) any costs incurred in the collection thereof, (ii) any
amounts actually paid by the indemnified party as a result of such Adverse
Consequences as premiums retroactively assessed under any applicable provisions
of insurance policies that cover such Adverse Consequences (in whole or in part)
and (iii) the present value of any increases in insurance premiums on account of
such Adverse Consequences, in the cases of clauses (ii) and (iii) above as
identified by the applicable insurance company as relating to such Adverse
Consequences or as otherwise reasonably apparent; provided that (i) the
indemnifying party shall not be entitled to any such net insurance proceeds in
excess of the indemnification payment or payments actually received from the
indemnifying party by the indemnified party with respect to such Adverse
Consequences, and (ii) the indemnifying party shall only be entitled to such net
insurance proceeds to the extent of any amounts actually received from the
indemnifying party by the indemnified party with respect to such Adverse
Consequences plus the amount of such insurance proceeds exceed the amount of
such Adverse Consequences to the indemnified party. At the request of the
indemnifying party, the indemnified party shall use commercially reasonable
efforts to make a claim against its insurance carrier with respect to such
Adverse Consequences (but shall not be obligated to take any other action,
including without limitation commencing or threatening a lawsuit) unless the
indemnified party reasonably believes that submission of such a claim could
cause (x) the premiums of such Person’s insurance policy to be materially
increased or (y) the insurance carrier to cancel any insurance policy.

8.6 Exclusive Remedy. The Buyer and the Seller acknowledge and agree that the
foregoing indemnification provisions in this Article 8 and in Article 10, shall
be the exclusive remedy of the Buyer and the Parent and Seller with respect to
claims for monetary relief with respect to the transactions contemplated by this
Agreement, except for any Adverse Consequences incurred as a result of fraud of
any Party. In furtherance of the foregoing, each Party hereby waives, to the
fullest extent permitted under applicable law, any and all other rights, claims
and causes of action it may have, from and after the Closing, against the other
Party hereto relating to the subject matter of this Agreement except as set
forth in the preceding sentence. Notwithstanding any provision to the contrary,
nothing in this Section 8.6 shall restrict any Party’s ability to seek equitable
or injunctive relief, including specific performance. Neither Party shall have
any liability to the other for any punitive damages; provided, however, that
this exclusion of punitive damages does not apply to any such damages sought by
third parties against an Indemnified Party in connection with Adverse
Consequences that may be indemnified pursuant to this Article 8 in connection
with a Third Party Claim; provided, further, that all such punitive damages
shall nevertheless remain subject to the limitations on the Parties’
indemnification obligations provided in this Article 8, including the
Deductible, De Minimis and Cap (to the extent such limitations are otherwise
applicable to such Third Party Claim).

8.7 Environmental Matters. Without limiting the generality of Section 8.6,
above, the Buyer understands and agrees that its right to indemnification under
Section 8.2 shall constitute its sole and exclusive remedy against the Seller
with respect to any claims for monetary relief with respect to environmental,
health, or safety matter relating to the past, current or future facilities,
properties or operations of the Target, its Subsidiaries, and all of their
respective predecessors or Affiliates, including without limitation any such
matter arising under any Environmental, Health, and Safety Requirements. Aside
from their respective rights to indemnification as set forth in this Agreement,
the Buyer, Parent and the Seller hereby waive any right to seek contribution,
cost recovery, damages, or any other recourse or remedy and hereby release each
other from any claim, demand or liability with respect to any environmental,
health, or safety matter arising at law or in equity, including without
limitation any arising under any Environmental, Health, and Safety Requirements
and including without limitation any arising under the Comprehensive
Environmental Response, Compensation, and Liability Act, any analogous state
law, or the common law.

8.8 Manner of Payment. Except as otherwise provided herein, any indemnification
of the Buyer Parties or the Seller Parties pursuant to this Article 8 shall be
effected by wire transfer of immediately available funds from the Parent and
Seller (jointly and severally) or Buyer, as the case may be, to an account(s)
designated by the applicable Buyer Party or Seller Party, as the case may be,
within two business days after the final determination thereof. Any such
indemnification payments shall include interest at the Applicable Rate
calculated on the basis of the actual number of days elapsed over 360, from the
date any such Adverse Consequences are suffered or sustained until the date of
payment. Notwithstanding any provision to the contrary in this Section 8.9,
(a) the Buyer Parties shall be entitled to (but shall not be required to)
set-off any amounts due or payable to any of the Buyer Parties by Parent, Seller
or any of their respective Subsidiaries pursuant to this Section 8.9 against any
amounts otherwise due and payable by any of the Buyer Parties or any of their
Affiliates to Parent, the Seller or any of their respective Subsidiaries and
(b) the Seller Parties shall be entitled to (but shall not be required to)
set-off any amounts due or payable to any of the Seller Parties by Buyer
pursuant to this Section 8.9 against any amounts otherwise due and payable by
any of the Seller Parties to Buyer or any of its Subsidiaries. All
indemnification payments under this Section 8.7 shall be deemed adjustments to
the Purchase Price set forth in Section 2.3(a) above.

8.9 Obligations of Parent and the Seller. Notwithstanding any provision in this
Agreement, all obligations of either Parent or the Seller are joint and several
obligations of Parent and the Seller.

ARTICLE 9

Termination

9.1 Termination of Agreement. The Parties may terminate this Agreement as
provided below:

(a) the Buyer and the Seller may terminate this Agreement by mutual written
consent at any time prior to the Closing;

(b) the Buyer may terminate this Agreement by giving written notice to the
Seller at any time prior to the Closing (i) in the event that any of Parent, the
Seller or Target has breached any representation, warranty, or covenant
contained in this Agreement in any material respect, which in the case of any
breach of covenant which is curable has not been cured within ten days after
written notification thereof by Buyer to Seller or (ii) if the Closing shall not
have occurred on or before June 30, 2006 (the “Outside Date”), by reason of the
failure of any condition precedent under Section 7.1 hereof (unless the failure
results primarily from the Buyer itself breaching any representation, warranty,
or covenant contained in this Agreement); provided, however, that if the only
conditions not fulfilled by such date are the receipt of required approvals from
governmental authorities of competent jurisdiction, then the Outside Date shall
be extended by an additional ten (10) days and Buyer may not terminate this
Agreement under Section 9.1(b)(ii) prior to the Outside Date as extended; and

(c) the Seller may terminate this Agreement by giving written notice to the
Buyer at any time prior to the Closing (i) in the event the Buyer has breached
any material representation, warranty, or covenant contained in this Agreement
in any material respect, which in the case of any breach of covenant which is
curable has not been cured within ten days after written notification thereof by
the Seller to Buyer or (ii) if the Closing shall not have occurred on or before
the Outside Date by reason of the failure of any condition precedent under
Section 7.2 hereof (unless the failure results primarily from the Seller
breaching any representation, warranty, or covenant contained in this
Agreement); provided, however, that if the only conditions not fulfilled by such
date are the receipt of required approvals from governmental authorities of
competent jurisdiction, then the Outside Date shall be extended by an additional
the (10) days and Seller may not terminate this Agreement under
Section 9.1(c)(ii) prior to the Outside Date as extended.

9.2 Effect of Termination. If any Party terminates this Agreement pursuant to
Section 9.1 above, all rights and obligations of the Parties hereunder shall
terminate and have no further force or effect except that (a) the covenants and
agreements set forth in this Section 9.2, Section 11.13 (Expenses), Section 11.6
(Specific Performance), and Article 11 (Miscellaneous) shall survive such
termination indefinitely, and (b) nothing in Section 9.1 or this Section 9.2
shall be deemed to release any Party from any liability for any breach by such
party of the terms and provisions of this Agreement prior to the date hereof or
to impair the right of Buyer to compel specific performance by another party of
its obligations under this Agreement.

ARTICLE 10

Tax Matters

10.1 Tax Sharing Agreements. Any tax sharing agreement between Parent and any of
the Target and its Subsidiaries is terminated as of the Closing Date and will
have no further effect for any taxable year (whether the current year, a future
year or a past year).

10.2 Returns for Periods Through the Closing Date. Parent shall include the
income of the Target and its Subsidiaries (including any deferred income
triggered into income by Treasury Reg. § 1.1502-13 and any excess loss accounts
taken into income under Treasury Reg. § 1.1502-19) on the Parent consolidated
federal income Tax Returns for all periods through the Closing Date and pay any
federal income Taxes attributable to such income. For all taxable periods ending
on or before the Closing Date, Parent shall cause Target and its Subsidiaries to
join in Parent’s consolidated federal income tax return and pay any Federal
Income Taxes attributable to such income. The Target and its Subsidiaries will
furnish Tax information to Parent for inclusion in Parent’s federal consolidated
income Tax Return for the period which includes the Closing Date in accordance
with the Target’s past custom and practice. The income of the Target and its
Subsidiaries will be apportioned to the period up to and including the Closing
Date and the period after the Closing Date by closing the books of the Target
and its Subsidiaries as of the end of the Closing Date.

10.3 Intentionally Omitted.

10.4 Intentionally Omitted.

10.5 Post-Closing Elections. At Parent’s request, the Buyer will cause any of
the Target and its Subsidiaries to make and/or join with Parent in making such
Tax elections that Parent may request after Closing if the making of such
election does not have a material adverse impact on the Buyer (or any of the
Target and its Subsidiaries) for any post-acquisition Tax period.

10.6 Indemnification for Post-Closing Transactions. The Buyer agrees to
indemnify the Seller for any additional Tax owed by the Seller (including Tax
owed by the Seller due to this indemnification payment) resulting from any
transaction that is both (a) not contemplated by this Agreement and (b) does not
take place in the ordinary course of business occurring on the Closing Date
after the Buyer’s purchase of the Target Shares.

10.7 Section 338(h)(10) Election. Parent will join with the Buyer in making an
election under Section 338(h)(10) of the Code in connection with the purchase
and sale of the stock of Target and any of its Subsidiaries hereunder (and any
corresponding elections under state, local, or foreign tax law) (collectively, a
“Section 338(h)(10) Election”). Parent will pay any Tax attributable to the
making of the Section 338(h)(10) Election and will indemnify Buyer, Target, and
Target’s Subsidiaries against any Adverse Consequences arising out of any
failure to pay such Tax. Buyer shall prepare or cause to be prepared and file or
cause to be filed the Section 338(h)(10) Election. Buyer shall permit Parent to
review and comment on the Section 338(h)(10) Election prior to filing and shall
make such revisions to the Section 338(h)(10) Election as are reasonably
requested by Parent. Parent and the Seller will include any income, gain, loss,
deduction or other tax item resulting from the Section 338(h)(10) Election on
their Tax Returns to the extent required by applicable law.

10.8 Cooperation on Tax Matters.

(a) Buyer, Target and its Subsidiaries, Parent and the Seller shall cooperate
fully, as and to the extent reasonably requested by the other Party, in
connection with the filing of Tax Returns pursuant to this Section 10.8 and any
audit, litigation or other proceeding with respect to Taxes. Such cooperation
shall include the retention and (upon the other Party’s request) the provision
of records and information that are reasonably relevant to any such audit,
litigation or other proceeding and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder. Target and its Subsidiaries, Parent and the Seller
agree (A) to retain all books and records with respect to Tax matters pertinent
to Target and its Subsidiaries relating to any taxable period beginning before
the Closing Date until the expiration of the statute of limitations (and, to the
extent notified by Buyer or the Seller, any extensions thereof) of the
respective taxable periods, and to abide by all record retention agreements
entered into with any taxing authority, and (B) to give the other Party
reasonable written notice prior to transferring, destroying or discarding any
such books and records and, if the other Party so requests, Target and its
Subsidiaries or Parent or the Seller, as the case may be, shall allow the other
Party to take possession of such books and records.

(b) Buyer, Parent and the Seller further agree, upon request, to provide the
other Party with all information that either Party may be required to report
pursuant to Code §6043, or Code §6043A, or Treasury Regulations promulgated
thereunder.

ARTICLE 11

Miscellaneous

11.1 Press Releases and Public Announcements. Prior to the Closing, no Party
shall issue any press release or make any announcement to the employees,
customers or suppliers of Target or any of its Subsidiaries or any other public
announcement relating to the subject matter of this Agreement without the prior
written approval of the Buyer and the Seller; provided, however, that any Party
may make any public disclosure it believes in good faith is required by
applicable law or any listing or trading agreement concerning its
publicly-traded securities (in which case the disclosing Party will use its
commercially reasonable efforts to consult with the other Parties prior to
making the disclosure as to its form and content). After the Closing, Buyer and
the Target may disclose such information without the consent of any other Party.

11.2 Third-Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any Person other than the Parties and each of their respective
successors and permitted assigns.

11.3 Entire Agreement. This Agreement (including the documents referred to
herein and the attachments hereto) constitutes the entire agreement among the
Parties and supersedes any prior understandings, agreements, or representations
by or among the Parties, written or oral, to the extent they have related in any
way to the subject matter hereof, including without limitation the
Confidentiality Agreement.

11.4 Succession and Assignment. This Agreement shall be binding upon and inure
to the benefit of the Parties named herein and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the Buyer and the Seller; provided that Buyer may assign its rights and
obligations hereunder (including its right to purchase the Target Shares), in
whole or in part, to any of its Affiliates without the consent of any of the
other Parties hereto. In addition, after the Closing Buyer may assign its rights
and obligations pursuant to this Agreement, in whole or in part, in connection
with any disposition or transfer of all or any portion of Target or any of its
Subsidiaries or their respective businesses without the consent of any of the
other Parties hereto. Notwithstanding any provision to the contrary in this
Agreement, Buyer and, following the Closing, Target and its Subsidiaries may
assign any or all of its rights, title and interest in and pursuant to this
Agreement and any of the other agreements executed and delivered in connection
herewith, including its rights to indemnification or payment thereunder, to any
of its lenders as collateral security.

11.5 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument.

11.6 Specific Performance. The Parties each agree that irreparable damage would
occur in the event any provision of this Agreement was not performed by the
other Party in accordance with the terms hereof and that the non-breaching Party
shall be entitled to specific performance of the terms hereof, in addition to
any other remedy at law or equity.

11.7 Notices. All notices, requests, demands, claims, and other communications
hereunder will be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given if (and then two business
days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the intended recipient as set forth
below:

     
If to the Buyer:
  Copy to:
 
   
c/o Sun Capital Partners, Inc.
5200 Town Center Circle, Suite 470
Boca Raton, FL 33486
Attn: Jason Neimark
Shigeru Utsugi
  Kirkland & Ellis
200 East Randolph
Chicago, IL 60601
Attn: Jeffrey A. Fine
Telecopy: (312) 861-2200

Aaron Wolfe

C. Deryl Couch

Telecopy: (561) 394-0540

         
If to Parent or the Seller:
  Copy to:

 
       
Saia Motor Freight Line, Inc.
  Bryan Cave LLP

11465 Johns Creek Parkway
  3500 One Kansas City Place
Duluth, Georgia 30097
  1200 Main Street
Attention: President
  Kansas City, Missouri 64105

 
  Attention: Robert M. Barnes


Any Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient. Any
Party may change the address to which notices, requests, demands, claims, and
other communications hereunder are to be delivered by giving the other Parties
notice in the manner herein set forth.

11.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Delaware without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware.

11.9 Jurisdiction and Consent to Service of Process. The parties agree that any
legal action, suit or proceeding arising out of or relating to this Agreement or
the transactions contemplated hereby shall be instituted in a Federal or state
court sitting in the County of Newcastle, Delaware, which shall be the
jurisdiction and venue of said legal proceedings, and each party hereto waives
any objection that such party may now or hereafter have to the laying of venue
of any such action, suit or proceeding, and irrevocably submits to the
jurisdiction of any such court in any such action, suit or proceeding. Any and
all service of process or any other notice in any such action, suit or
proceeding shall be effective against such party when transmitted in accordance
with Section 11.7 of this Agreement. Nothing contained herein shall be deemed to
affect the right of either Party to serve process in any manner permitted by
law.

11.10 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

11.11 Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by the Buyer and
the Seller. No waiver by any Party of any default, misrepresentation, or breach
of warranty or covenant hereunder, whether intentional or not, shall be deemed
to extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.

11.12 Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

11.13 Expenses. Each of the Buyer, on the one hand, and Parent and the Seller,
on the other hand, will bear their own costs and expenses (including legal fees
and expenses and the fees of any investment bankers, brokers or other
representatives or consultants) incurred in connection with the negotiation of
and performance under this Agreement and the transactions contemplated hereby.
In addition, the Seller and Parent shall, jointly and severally, pay all fees,
costs and expenses of the Target incurred in connection with the negotiation of
and performance under this Agreement and the transactions contemplated hereby,
including the Seller Expenses, and the Target shall not pay any fees, costs or
expenses of Seller, the Target or any of their Affiliates arising in connection
with the transactions contemplated hereby if the transactions are consummated,
except to the extent any such expenses have been included as Closing Seller
Expenses on the final Closing Balance Sheet and have actually reduced the
Purchase Price. All transfer, documentary, sales, use, stamp, registration and
other such Taxes, all conveyance fees, recording charges and other fees and
charges (including any penalties and interest) incurred in connection with the
consummation of the transactions contemplated by this Agreement, and all
Surveys, Title Commitments and Title Policies shall be paid one-half by Buyer,
on the one hand, and one-half by Parent and Seller, on a joint and several
basis, on the other hand.

11.14 Exhibits/Schedules. The Disclosure Schedule to this Agreement are hereby
incorporated and made a part hereof and are an integral part of this Agreement.
Any information set forth in any one Section of the Disclosure Schedule shall be
considered to have been disclosed solely for purposes of the correspondingly
numbered representation or warranty or other section or subsection in this
Agreement, except to the extent that the relevance of a disclosure in one
Section of the Disclosure Schedule to another Section of the Disclosure Schedule
is reasonably apparent on its face.

11.15 Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state, local, or foreign statute
or law shall be deemed also to refer to such federal, state, local or foreign
statute or law including all amendments thereto and all rules and regulations
promulgated thereunder, in each case as in effect on the date hereof, unless the
context requires otherwise. As used herein, unless the context otherwise
requires: (a) references to “Article” or “Section” are to an article or section
hereof; (b) all “Exhibits” and “Schedules” referred to herein are to exhibits
and schedules attached hereto and are incorporated herein by reference and made
a part hereof; (c) the headings of the various articles, sections and other
subdivisions hereof are for convenience of reference only and shall not modify,
define or limit any of the terms or provisions hereof; (d) “including” means
including but not limited to; (e) the singular number includes the plural number
and vice versa; (f) reference to any gender includes each other gender; (g)
“hereunder,” “hereof,” “hereto” and words of similar import shall be deemed
references to this Agreement as a whole and not to any particular provision or
other provision hereof; (h) relative to the determining of any period of time,
“from” means “from and including” and “to” and “through” mean “to and
including”; and (i) “or”, “either” and “any” are not exclusive.

****

2

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the date
first above written.

JEVIC HOLDING CORP.

     
By:/s/ Aaron Wolfe
 

 
     

 
   
Printed Name:
  Aaron Wolfe
 
   
Title:
  Vice President
 
   



    SAIA MOTOR FREIGHT LINE, INC.

     
By:/s/ Richard D. O’Dell
 

 
     

 
   
Printed Name:
  Richard D. O’Dell
 
   
Title:
  President & CEO
 
   



    SCS TRANSPORTATION, INC.

      By:/s/ Herbert A. Trucksess III

 
     

 
   
Printed Name:
  Herbert A. Trucksess III
 
   
Title:
  President
 
   
 
   

3